 



Exhibit 10.8
 
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
Dated as of January 24, 2006
among
WESTERN REFINING, INC.
AND
WESTERN REFINING COMPANY, L.P.,
as the Borrowers,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender,
L/C Issuer and a Lender,
GENERAL ELECTRIC CAPITAL CORPORATION,
PNC BANK, NA,
AND
UFJ BANK LIMITED,
as Co-Documentation Agents and Lenders,
and
The Other Lenders Party Hereto
BANC OF AMERICA SECURITIES LLC,
as
Sole Lead Arranger and Sole Book Manager
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Section   Page  
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
    1  
1.01 Defined Terms
    1  
1.02 Other Interpretive Provisions
    21  
1.03 Accounting Terms
    22  
1.04 Rounding
    22  
1.05 Times of Day
    22  
1.06 Letter of Credit Amounts
    23  
 
       
ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS
    23  
2.01 Loans
    23  
2.02 Borrowings, Conversions and Continuations of Loans
    23  
2.03 Letters of Credit
    24  
2.04 Swing Line Loans
    31  
2.05 Prepayments
    34  
2.06 Termination or Reduction of Commitments
    34  
2.07 Repayment of Loans
    35  
2.08 Interest
    35  
2.09 Fees
    36  
2.10 Computation of Interest and Fees
    36  
2.11 Evidence of Debt
    36  
2.12 Payments Generally; Administrative Agent’s Clawback
    37  
2.13 Sharing of Payments by Lenders
    39  
2.14 Borrowing Base Determinations; Mandatory Prepayments of Loans
    40  
2.15 Security and Guaranty
    40  
2.16 Increase in Commitments
    40  
2.17 Joint and Several Liability of Borrowers
    41  
 
       
ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
    42  
3.01 Taxes
    42  
3.02 Illegality
    44  
3.03 Inability to Determine Rates
    44  
3.04 Increased Costs; Reserves on Eurodollar Rate Loans
    45  
3.05 Compensation for Losses
    46  
3.06 Mitigation Obligations; Replacement of Lenders
    47  
3.07 Survival
    47  
 
       
ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
    47  
4.01 Conditions to Amendment and Restatement and Initial Credit Extension
Hereunder
    47  
4.02 Conditions to all Credit Extensions
    49  
 
       
ARTICLE V. REPRESENTATIONS AND WARRANTIES
    50  
5.01 Existence, Qualification and Power; Compliance with Laws
    50  
5.02 Authorization; No Contravention
    50  
5.03 Governmental Authorization; Other Consents
    50  
5.04 Binding Effect
    50  
5.05 Financial Statements; No Material Adverse Effect
    51  
5.06 Litigation
    51  
5.07 No Default
    51  

 



--------------------------------------------------------------------------------



 



          Section   Page  
5.08 Ownership of Property; Liens
    51  
5.09 Environmental Compliance
    51  
5.10 Insurance
    52  
5.11 Taxes
    52  
5.12 ERISA Compliance
    52  
5.13 Subsidiaries; Equity Interests
    52  
5.14 Margin Regulations; Investment Company Act; Public Utility Holding Company
Act
    53  
5.15 Disclosure
    53  
5.16 Compliance with Laws
    53  
5.17 Intellectual Property; Licenses, etc.
    53  
5.18 Solvency
    54  
5.19 Collateral Documents
    54  
 
       
ARTICLE VI. AFFIRMATIVE COVENANTS
    54  
6.01 Financial Statements
    54  
6.02 Certificates; Field Audits; Other Information
    55  
6.03 Notices
    57  
6.04 Payment of Obligations
    58  
6.05 Preservation of Existence, etc.
    58  
6.06 Maintenance of Properties
    58  
6.07 Maintenance of Insurance
    58  
6.08 Compliance with Laws and Contractual Obligations
    58  
6.09 Books and Records
    58  
6.10 Inspection Rights
    58  
6.11 Use of Proceeds
    59  
6.12 Guarantors
    59  
6.13 Further Assurances
    59  
 
       
ARTICLE VII. NEGATIVE COVENANTS
    60  
7.01 Liens
    60  
7.02 Investments
    61  
7.03 Indebtedness
    61  
7.04 Fundamental Changes
    62  
7.05 Dispositions
    62  
7.06 Restricted Payments
    62  
7.07 Change in Nature of Business
    63  
7.08 Transactions with Affiliates
    63  
7.09 Burdensome Agreements
    63  
7.10 Use of Proceeds
    63  
7.11 Financial Covenants
    63  
 
       
ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
    64  
8.01 Events of Default
    64  
8.02 Remedies Upon Event of Default
    66  
8.03 Application of Funds
    66  
 
       
ARTICLE IX. ADMINISTRATIVE AGENT
    67  
9.01 Appointment and Authority
    67  
9.02 Rights as a Lender
    67  
9.03 Exculpatory Provisions
    68  
9.04 Reliance by Administrative Agent
    68  
9.05 Delegation of Duties
    69  

 



--------------------------------------------------------------------------------



 



          Section   Page  
9.06 Resignation of Administrative Agent
    69  
9.07 Non-Reliance on Administrative Agent and Other Lenders
    70  
9.08 No Other Duties, etc.
    70  
9.09 Administrative Agent May File Proofs of Claim
    70  
9.10 Collateral and Guaranty Matters
    71  
9.11 Lender Swap Contracts
    72  
 
       
ARTICLE X. MISCELLANEOUS
    72  
10.01 Amendments, etc.
    72  
10.02 Notices; Effectiveness; Electronic Communication
    74  
10.03 No Waiver; Cumulative Remedies
    75  
10.04 Expenses; Indemnity; Damage Waiver
    75  
10.05 Payments Set Aside
    78  
10.06 Successors and Assigns
    78  
10.07 Treatment of Certain Information; Confidentiality
    82  
10.08 Right of Setoff
    82  
10.09 Interest Rate Limitation
    83  
10.10 Counterparts; Integration; Effectiveness
    83  
10.11 Survival of Representations and Warranties
    83  
10.12 Severability
    84  
10.13 Replacement of Lenders
    84  
10.14 Governing Law; Jurisdiction; etc.
    84  
10.15 Waiver of Jury Trial
    85  
10.16 USA Patriot Act Notice
    85  
10.17 Restatement of Existing Credit Agreement
    86  
10.18 ENTIRE AGREEMENT
    86  

 



--------------------------------------------------------------------------------



 



SCHEDULES

     
1.01A
  Preferred Eligible Account Obligors
2.01
  Commitments and Applicable Percentages
4.01
  Post-Closing Items and Conditions
5.05
  Supplement to Interim Financial Statements
5.13
  Ownership of Subsidiaries and Other Equity Interests
7.01
  Existing Liens
10.02
  Administrative Agent’s Office; Certain Addresses for Notices
10.06
  Processing and Recordation Fees

EXHIBITS

     
 
  Form of
 
   
A-1
  Loan Notice
A-2
  Swing Line Loan Notice
B
  Note
C
  Compliance Certificate
D
  Assignment and Assumption
E
  Opinion
F
  Borrowing Base Report
G
  Security Agreement
H
  Deposit Account Control Agreement
I
  Investment Account Control Agreement
J
  Form of Guaranty

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
     This AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT is entered into as of
January 24, 2006, among WESTERN REFINING, INC., a Delaware corporation (“WNR”)
and WESTERN REFINING COMPANY, L.P., a Delaware limited partnership (“WRC,” and
together with WNR, each a “Borrower,” and together, the “Borrowers”), each
lender from time to time party hereto (collectively, the “Lenders,” and each
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent,
Swing Line Lender, L/C Issuer and a Lender.
     WRC, Bank of America, N.A., as Administrative Agent, Swing Line Lender, L/C
Issuer and a Lender, and the other lenders party thereto have entered into that
certain Revolving Credit Agreement dated as of July 29, 2005 (the “Existing
Credit Agreement”).
     The Borrowers desire to amend and restate the Existing Credit Agreement in
its entirety as set forth herein, with such amendment and restatement to be
effective as of the Closing Date.
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
     1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
     “Administrative Agent” means Bank of America, in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
     “Administrative Agent’s Office” means the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 10.02, or such other
address or account as the Administrative Agent may from time to time provide to
the Borrowers and the Lenders.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Aggregate Commitments” means the Commitments of all the Lenders.
     “Agreement” means this Revolving Credit Agreement, as the same may
hereafter be renewed, extended, amended or restated from time to time.
     “Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02 or if the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments. The initial Applicable
Percentage of each Lender is set forth opposite the

 



--------------------------------------------------------------------------------



 



name of such Lender on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable.
     “Applicable Rate” means, from time to time, the following percentages per
annum, based upon the Consolidated Leverage Ratio as set forth below:
Applicable Rate

                                                      Eurodollar                
        Rate     Pricing   Consolidated   Commitment   Letters of     Level  
Leverage Ratio   Fee   Credit   Base Rate  
1
    < 0.75       0.250 %     1.375 %     0.375 %  
2
  ³ 0.75 but < 1.25     0.300 %     1.625 %     0.625 %
3
  ³ 1.25 but < 2.00     0.375 %     1.875 %     0.875 %
4
  ³ 2.00 but < 2.50     0.500 %     2.000 %     1.000 %
5
  ³ 2.50 but < 3.00     0.500 %     2.250 %     1.250 %
6
    ³ 3.00       0.500 %     2.500 %     1.500 %  

     Any increase or decrease in the Applicable Rate resulting from a change in
the Consolidated Leverage Ratio shall become effective as of the first Business
Day of the fiscal quarter immediately following the date of the Compliance
Certificate delivered pursuant to Section 6.02(b) hereof; provided, however,
that if no Compliance Certificate is delivered during a fiscal quarter when due
in accordance with such Section, (a) Pricing Level 6 shall apply as of the first
Business Day of such following fiscal quarter if Pricing Level 1, 2, 3, 4 or 5
is in effect for the current fiscal quarter; and (b) the Base Rate plus 2.00%
shall apply as of the first day of such following fiscal quarter if Pricing
Level 6 is in effect for the current fiscal quarter.
     The Applicable Rate in effect from the Closing Date through the date the
Compliance Certificate is delivered in connection with the fiscal quarter ended
December 31, 2005, shall be Pricing Level 2.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Arranger” means Banc of America Securities LLC, in its capacity as sole
lead arranger and sole book manager.
     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.06(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit D or any other form approved by the
Administrative Agent.
     “Attributable Indebtedness” means, on any date, (a) in respect of any
capital lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of

2



--------------------------------------------------------------------------------



 



such Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a capital lease.
     “Audited Financial Statements” means the audited consolidated balance sheet
of WRC and its Subsidiaries for the fiscal year ended December 31, 2004, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year of WRC and its Subsidiaries, including the
notes thereto.
     “Availability” means, at any time, (a) the lesser of (i) the Aggregate
Commitments and (ii) the Borrowing Base, minus (b) the sum of (i) the
Outstanding Amount of all Loans and (ii) the Outstanding Amount of all Letter of
Credit Obligations.
     “Availability Period” means the period from and including the Closing Date
to the earliest of (a) the Maturity Date, (b) the date of termination of the
Commitments pursuant to Section 2.06, and (c) the date of termination of the
Commitment of each Lender pursuant to Section 8.02.
     “Bank of America” means Bank of America, N.A. and its successors.
     “Base Rate” means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate.” The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.
     “Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.
     “Base Rate Loan” means a Loan that bears interest based on the Base Rate.
     “Borrowers” has the meaning specified in the introductory paragraph hereto.
     “Borrowing” means the borrowing during the Availability Period consisting
of simultaneous Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period, made by each of the Lenders pursuant to
Section 2.01.
     “Borrowing Base” means the amount calculated monthly or weekly, as
applicable, pursuant to Section 2.14(a) based upon information contained in the
Borrowing Base Report.
     “Borrowing Base Report” means a report substantially in the form of
Exhibit F hereto.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.
     “Cash Collateralize” has the meaning specified in Section 2.03(g).
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule,

3



--------------------------------------------------------------------------------



 



regulation or treaty or in the administration, interpretation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, guideline or directive (whether or not having the force of law) by any
Governmental Authority.
     “Change of Control” means an event or series of events by which either
(a) less than 30% of the voting Equity Interests of WNR are owned of record or
beneficially, directly or indirectly, by those Persons who were owners of the
Equity Interests of RHC Holdings, L.P. (or members of their immediate families
or Affiliates thereof (including, without limitation, trusts established for
estate planning purposes) as of the day immediately preceding the Initial Public
Offering (collectively, the “Existing Owners”); or (b) any “person” or “group”
(as such terms are used in Sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, but excluding any employee benefit plan of such person or its
subsidiaries and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan), other than the Existing
Owners, becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire (such right, an “option right”), whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of 30% or more of (i) the direct or indirect Equity Interests of
WNR, or (ii) the Equity Interests of WNR entitled to vote for members of the
board of directors or equivalent governing body of WNR on a fully-diluted basis
(and taking into account all such securities that such person or group has the
right to acquire pursuant to any option right); or (c) WRC ceases to be a
wholly-owned Subsidiary of WNR.
     “Closing Date” means the first date all the conditions precedent in Section
4.01 are satisfied or waived in accordance with Section 10.01.
     “Code” means the Internal Revenue Code of 1986.
     “Collateral” means all property and interests in property and proceeds
thereof now owned or hereafter acquired by a Borrower or any Guarantor and their
respective Subsidiaries in or upon which a Lien now or hereafter exists in favor
the Administrative Agent, for the benefit of the Lenders, whether under this
Agreement or under any other document executed by any such Person and delivered
to the Administrative Agent or the Lenders.
     “Collateral Documents” means, collectively, (a) the Security Agreements,
each Deposit Account Control Agreement, each Investment Account Control
Agreement, the Guaranties and all other security agreements, mortgages, deeds of
trust, patent and trademark assignments, lease assignments, guaranties and other
similar agreements executed by a Borrower, any Subsidiary, or any Guarantor in
favor of the Administrative Agent, for the benefit of Lenders, now or hereafter
delivered to the Administrative Agent or the Lenders pursuant to or in
connection with the transactions contemplated hereby, and all financing
statements (or comparable documents now or hereafter filed in accordance with
the UCC or comparable law) against a Borrower, any Subsidiary or any Guarantor,
as debtor, in favor of the Administrative Agent, for the benefit of the Lenders,
as secured party, and (b) any amendments, supplements, modifications, renewals,
replacements, consolidations, substitutions and extensions of any of the
foregoing.
     “Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

4



--------------------------------------------------------------------------------



 



     “Committed Loan” has the meaning specified in Section 2.01.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
     “Consolidated EBITDA” means, for any period, for WNR and its Subsidiaries
on a consolidated basis, an amount equal to Consolidated Net Income for such
period plus (a) the following to the extent deducted in calculating such
Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for Federal, state, local and foreign income taxes payable by
WNR and its Subsidiaries for such period, (iii) depreciation and amortization
expense and (iv) other non-recurring expenses of WNR and its Subsidiaries
reducing such Consolidated Net Income which do not represent a cash item in such
period or any future period and minus (b) the following to the extent included
in calculating such Consolidated Net Income: (i) Federal, state, local and
foreign income tax credits of WNR and its Subsidiaries for such period and
(ii) all non-cash items increasing Consolidated Net Income for such period.
     “Consolidated Interest Charges” means, for any period, for WNR and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of WNR and its
Subsidiaries in connection with borrowed money (including capitalized interest)
or in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, and (b) the portion of rent
expense of WNR and its Subsidiaries with respect to such period under capital
leases that is treated as interest in accordance with GAAP.
     “Consolidated Interest Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA for the period of the four
prior fiscal quarters ending on such date to (b) Consolidated Interest Charges
for such period.
     “Consolidated Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Total Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended.
     “Consolidated Net Income” means, for any period, for WNR and its
Subsidiaries on a consolidated basis, the net income of WNR and its Subsidiaries
as determined in accordance with GAAP (excluding extraordinary gains and
extraordinary losses) for that period; provided, that, there shall be excluded
from such net income (to the extent otherwise included therein) the income (or
loss) of any entity other than a Subsidiary in which WNR or any Subsidiary has
an ownership interest, except to the extent that any such income has been
actually received by WNR or such Subsidiary in the form of cash dividends or
similar cash distributions,
     “Consolidated Net Worth” means, at any date, the total assets less total
liabilities of WNR and its Subsidiaries on a combined basis as determined in
accordance with GAAP and reported on the financial statements most-recently
delivered by WNR to the Administrative Agent pursuant to Section 6.01 hereof.
     “Consolidated Total Indebtedness” means, as of any date of determination,
Indebtedness of WNR and its Subsidiaries on a consolidated basis, other than
(a) undrawn or unfunded amounts under letters of credit, surety bonds and
similar instruments, and (b) Indebtedness pursuant to Swap Contracts that have
not been closed out or terminated.
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

5



--------------------------------------------------------------------------------



 



     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Credit Extension” means (a) a Borrowing, (b) a Swing Line Borrowing and
(c) an L/C Credit Extension.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.
     “Default Rate” means (a) when used with respect to Obligations other than
Letter of Credit Fees, an interest rate equal to (i) the Base Rate, plus
(ii) the Applicable Rate, if any, applicable to Base Rate Loans, plus (iii) 2%
per annum; provided, however, that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, and
(b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Rate plus 2% per annum.
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Committed Loans, participations in L/C Obligations or
participations in Swing Line Loans required to be funded by it hereunder within
one Business Day of the date required to be funded by it hereunder, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within one Business Day of the
date when due, unless the subject of a good faith dispute, or (c) has been
deemed insolvent or become the subject of a bankruptcy or insolvency proceeding.
     “Deposit Account Control Agreement” means an agreement substantially in the
form of Exhibit H hereto, or any other agreement in form and substance
satisfactory to the Administrative Agent serving a similar purpose, among a
Borrower, the Administrative Agent, and a Depository Bank.
     “Depository Bank” means a bank, savings bank, savings and loan association,
credit union, trust company, or other depository institution that has entered
into a Deposit Account Control Agreement.
     “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction) of any property
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.
     “Dollar” and “$” mean lawful money of the United States.
     “Eligible Account Obligor” means, on any date, any Person obligated to pay
a Receivable (a) that is not a Borrower, a Subsidiary or an Affiliate of a
Borrower; (b) that has not filed for, and is not currently the object of, a
proceeding relating to its bankruptcy, insolvency, reorganization, winding-up or
composition or reorganization of debts; (c) that is in good standing with the
applicable Borrower and its Subsidiaries and satisfies all applicable credit
standards of such Borrower and its Subsidiaries; and (d) for which not more than
50% of the aggregate value of the Receivables of such account debtor have not
been paid by the date 30 days after the respective due dates therefor.

6



--------------------------------------------------------------------------------



 



     “Eligible Accounts Receivable” means, on any date, all Receivables
denominated in Dollars payable by Eligible Account Obligors, except:
     (a) billed Receivables that have not been paid by the date 30 days after
the respective due dates therefor;
     (b) any Receivable subject to any asserted defense, dispute, claim, offset
or counterclaim, unless (i) the applicable account debtor has entered into an
agreement acceptable to the Administrative Agent to waive the foregoing rights,
or (ii) with respect to any such Receivable, (A) Chevron U.S.A. Inc. or Chevron
Pipe Line Company (collectively, “Chevron”) (or any Affiliate of Chevron) is the
applicable account debtor, (B) a Borrower’s obligation to pay for crude oil
constitutes the applicable setoff, and (C) such Borrower’s payment obligation is
fully secured by a Letter of Credit; provided that, if any such defense,
dispute, claim, offset or counterclaim is asserted with respect to such
Receivable in an amount equal to a sum certain, then such Receivable shall be an
Eligible Account Receivable to the extent the face amount thereof exceeds such
sum certain;
     (c) all Receivables from an account debtor from whom a check, promissory
note, draft, trade acceptance or other instrument for the payment (in whole or
in part) of money has been received, presented for payment and returned
uncollected for any reason;
     (d) all Receivables subject to any repurchase or return arrangement;
     (e) Receivables owed to a Loan Party by (i) Giant Industries, Inc. and
Phoenix Fuel Company, the aggregate unpaid balance of which exceeds thirty
percent (30%) of the aggregate unpaid balance of all Receivables owed to the
Loan Parties at such time by all of the Loan Parties’ account debtors, but only
to the extent of such excess, (ii) Chevron, the aggregate unpaid balance of
which exceeds thirty-five percent (35%) of the aggregate unpaid balance of all
Receivables owed to the Loan Parties at such time by all of the Loan Parties’
account debtors, but only to the extent of such excess, provided, that such
concentration limit for Chevron Receivables may be reduced by the Administrative
Agent if it determines in it sole discretion that there has been a reduction in
the creditworthiness of Chevron or in a Loan Party’s collection process as to
Chevron, and (iii) any Eligible Account Obligor other than Giant Industries,
Inc., Phoenix Fuel Company and Chevron, the aggregate unpaid balance of which
exceeds twenty-five percent (25%) of the aggregate unpaid balance of all
Receivables owed to the Loan Parties at such time by all of the Loan Parties’
account debtors, but only to the extent of such excess;
     (f) all Receivables that are payable by their terms more than 30 days from
the respective invoice dates therefor;
     (g) any Receivable in which the Lenders do not have a valid and perfected
first priority security interest;
     (h) any Receivable of a Loan Party with respect to which any event
described in Sections 8.01(f) or (g) shall have occurred and be continuing;
     (i) Receivables with respect to which the account debtor is not a Person
resident in the United States;
     (j) Receivables with respect to which goods have been placed on
consignment, guaranteed sale or other terms by reason of which the payment by
the account debtor may be conditional;

7



--------------------------------------------------------------------------------



 



     (k) Receivables with respect to which an invoice has not been sent prior to
the date of any Borrowing Base Report in which such Receivables are included for
purposes of calculation of the Borrowing Base;
     (l) Receivables if the Required Lenders believe, in the exercise of their
reasonable judgment, that the collection thereof is impaired or that the
receivable may not be paid by reason of the account debtor’s inability to pay;
     (m) Receivables that are otherwise identified as unsatisfactory to the
Administrative Agent or the Required Lenders using reasonable business judgment;
and
     (n) Receivables owed by the government of the United States of America, or
any department, agency, public corporation, or other instrumentality thereof
that do not constitute Eligible U.S. Government Accounts Receivable.
     “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; and (d) any other Person (other than a natural Person)
approved by (i) the Administrative Agent, the Issuing Bank and the Swing Line
Lender, and (ii) unless a Default has occurred and is continuing, the Borrowers
(each such approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include a Borrower
or any of the Borrowers’ Affiliates or Subsidiaries.
     “Eligible Cash” means cash held in a segregated restricted deposit account
maintained with and pledged to the Administrative Agent, for the benefit of the
Lenders, as security for the Obligations, and in which the Administrative Agent,
for the benefit of the Lenders, has a first priority perfected security
interest.
     “Eligible In-Transit Crude Oil” means In-Transit Crude Oil that meets the
definition of Eligible Refinery Hydrocarbon Inventory (other than the
requirements as to location of such inventory) and, unless otherwise agreed by
the Administrative Agent: (a) as to which the Administrative Agent on behalf of
the Lenders has a valid and perfected first priority security interest in a
Borrower’s or applicable Guarantor’s related contract with the supplier, (b) the
purchase price of which is supported by a Letter of Credit, and (c) as to which
the Administrative Agent has received a third party agreement from the operator
of the pipeline in form satisfactory to the Administrative Agent; in each case
valued at the contract price on a FIFO basis, determined after, if required by
the Administrative Agent, taking into account transportation and handling
charges that affect the value thereto as determined by the Administrative Agent.
     “Eligible Refinery Hydrocarbon Inventory” means, at any date, the aggregate
value therefor on a FIFO basis calculated in accordance with GAAP of all readily
marketable, saleable and useful Petroleum Inventory (excluding any and all
Petroleum Inventory (a) in which the Lenders do not have a valid and perfected
first priority security interest, except that such security interest may be
subject to statutory Liens in respect of First Purchase Crude Payables that are
not delinquent, (b) located on leased premises, or held by a bailee or otherwise
subject to any third party interest, with respect to which a landlord’s waiver
or other third party agreement satisfactory to the Administrative Agent shall
not have been furnished (unless otherwise agreed by the Administrative Agent),
(c) that is in transit from vendors or suppliers) owned by a Borrower or a
Guarantor and located in field production tanks, storage tanks and lines related
thereto, stored at the Refinery or at other refined product terminals owned or
leased by a Borrower or its Subsidiaries, or at such other locations as may be
approved from time to time by the Administrative Agent; provided, that such
Petroleum Inventory is not obsolete, unsalable, damaged or otherwise unfit for

8



--------------------------------------------------------------------------------



 



sale or further processing in the ordinary course of business or otherwise
unsatisfactory to the Administrative Agent or the Required Lenders using
reasonable business judgment. Neither Eligible Refinery Hydrocarbon Inventory
nor Eligible In-Transit Crude Oil shall include line fill, basic sediment, water
or slop oil.
     “Eligible U.S. Government Accounts Receivable” means Eligible Accounts
Receivable owed by the government of the United States of America, or any
department, agency, public corporation, or other instrumentality thereof;
provided, that the requirement of acknowledgement by the government set forth in
the Federal Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et
seq.), and any steps necessary to perfect the Administrative Agent’s Liens
therein and to give the Administrative Agent the right to collect such accounts,
have been complied with to the Administrative Agent’s satisfaction with respect
to such accounts.
     “Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of a Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
     “Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by a Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by a Borrower or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or
the commencement of

9



--------------------------------------------------------------------------------



 



proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon a Borrower or any ERISA Affiliate.
     “Eurodollar Rate” means, for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period,
for Dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period. If such rate is not available at such
time for any reason, then the “Eurodollar Rate” for such Interest Period shall
be the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the Eurodollar Rate Loan being
made, continued or converted by Bank of America and with a term equivalent to
such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.
     “Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on the Eurodollar Rate.
     “Event of Default” has the meaning specified in Section 8.01.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the L/C Issuer or any other recipient of any payment to be made by or on
account of any obligation of a Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which a Borrower is located and (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrowers
under Section 10.13), any withholding tax that is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 3.01(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrowers with respect to
such withholding tax pursuant to Section 3.01(a).
     “Existing Credit Agreement” is defined in the preamble hereto.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

10



--------------------------------------------------------------------------------



 



     “Fee Letter” means the letter agreement, dated May 24, 2005, among the
Borrower, the Administrative Agent and the Arranger.
     “Feedstocks” means all crude oil, natural gas liquids, and other
Hydrocarbons and ethanol, in so far as such Feedstocks are used or useful as
fuel or in the manufacture, processing, refining, or blending of Intermediate
Products and Refined Products at the Refinery.
     “First Purchase Crude Payables” means the unpaid amount of any payable
obligation of a Borrower or any of its Subsidiaries related to the purchase of
Feedstocks by such Borrower or any of its Subsidiaries which are (in the
reasonable judgment of the Administrative Agent) secured by a statutory Lien,
which shall include but not be limited to the statutory Liens created under the
Laws of Texas, New Mexico, Wyoming, Kansas, and Oklahoma, to the extent such
payable obligation is not at the time of determination covered by a Letter of
Credit issued hereunder.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which a Borrower is resident for tax purposes.
For purposes of this definition, the United States, each state thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
     “General Partner” means Western Refining GP, LLC, the general partner of
WRC.
     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
     “Guarantee” means, as to any Person, any (a) obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to

11



--------------------------------------------------------------------------------



 



protect such obligee against loss in respect thereof (in whole or in part), or
(b) Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
     “Guarantor” means any Subsidiary that executes a Guaranty pursuant to
Section 6.12 hereof.
     “Guaranty” means a Guaranty Agreement substantially in the form of
Exhibit J hereto, executed by one or more Guarantors in favor of the
Administrative Agent, for the benefit of the Lenders, as renewed, extended,
amended or restated from time to time, and collectively, the “Guaranties”.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Hydrocarbons” means oil, gas, casing head gas, condensate, distillate,
liquid hydrocarbons, gaseous hydrocarbons, all products refined, separated,
settled and dehydrated therefrom, including, without limitation, kerosene,
liquefied petroleum gas, refined lubricating oils, diesel fuel, drip gasoline,
natural gasoline, helium, sulfur and all other minerals.
     “In-Transit Crude Oil” means crude oil purchased by a Borrower or a
Guarantor, for delivery to a Borrower or a Guarantor via pipeline from a vendor
or supplier.
     “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
     (a) all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
     (b) all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
     (c) net obligations of such Person under any Swap Contract;
     (d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 60 days after the date
on which such trade account payable was created);
     (e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
     (f) capital leases and Synthetic Lease Obligations;

12



--------------------------------------------------------------------------------



 



     (g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and
     (h) all Guarantees of such Person in respect of any of the foregoing.
     For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitees” has the meaning specified in Section 10.04(b).
     “Information” has the meaning specified in Section 10.07.
     “Initial Public Offering” means the initial offering or issuance by WNR of
Equity Interests pursuant to the Registration Statement.
     “Interest Payment Date” means, (a) as to any Loan other than a Base Rate
Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date; provided, however, that if any Interest Period for a Eurodollar
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan),
the last Business Day of each March, June, September and December and the
Maturity Date.
     “Interest Period” means, as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one, two, three or,
subject to availability, six months thereafter, as selected by a Borrower in its
Loan Notice; provided, that:
     (i) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
     (ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (iii) no Interest Period shall extend beyond the Maturity Date.
     “Interest Rate Swap Contracts” has the meaning set forth in the definition
of “Swap Contracts.”
     “Intermediate Products” means all Feedstocks that have been partially
processed or refined as isomerate, cat feed, gasoline components or naphtha.

13



--------------------------------------------------------------------------------



 



     “Internal Control Event” means a material weakness in, or fraud that
involves management or other employees who have a significant role in, WNR’s
internal controls over financial reporting, in each case as described in the
Securities Laws.
     “Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, or (b) a
loan, advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
     “Investment Account Control Agreement” means an agreement substantially in
the form of Exhibit I hereto, or any other agreement in form and substance
satisfactory to the Administrative Agent serving a similar purpose, among a
Borrower, the Administrative Agent, and a Securities Intermediary.
     “IP Rights” has the meaning specified in Section 5.17.
     “IRS” means the United States Internal Revenue Service.
     “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance).
     “Issuer Documents” means with respect to any Letter of Credit, the Letter
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and a Borrower or any Subsidiary in favor the L/C Issuer
and relating to any such Letter of Credit.
     “L/C Advance” means, with respect to each Lender, such Lender’s funding of
its participation in any L/C Borrowing in accordance with its Applicable
Percentage.
     “L/C Borrowing” means an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.
     “L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.
     “L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder and any other Lender that agrees to be an issuer of Letters of
Credit hereunder approved by the Borrowers and the Administrative Agent, or any
successor issuer of Letters of Credit hereunder.
     “L/C Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

14



--------------------------------------------------------------------------------



 



     “Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
     “Lender” has the meaning specified in the introductory paragraph hereto
and, as the context requires, includes the Swing Line Lender.
     “Lender Swap Contracts” means all Interest Rate Swap Contracts made or
entered into at any time, or in effect at any time, whether directly or
indirectly, and whether as a result of assignment or transfer or otherwise,
between a Borrower or any Subsidiary and any Lender Swap Provider.
     “Lender Swap Provider” means any Lender or any Affiliate of any Lender that
is at the time of determination party to a Swap Contract with a Borrower or any
Subsidiary.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time designate by notice to
the Borrowers and the Administrative Agent.
     “Letter of Credit” means any standby letter of credit issued by the L/C
Issuer pursuant to Section 2.03 hereof.
     “Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
     “Letter of Credit Expiration Date” means the day that is seven days prior
to the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).
     “Letter of Credit Fee” has the meaning specified in Section 2.03(i).
     “Letter of Credit Sublimit” means an amount equal to $150,000,000. The
Letter of Credit Sublimit is part of, and not in addition to, the Aggregate
Commitments.
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
     “Loan” means an extension of credit by a Lender to a Borrower under
Article II in the form of a Committed Loan or a Swing Line Loan.
     “Loan Documents” means this Agreement, each Note, each Issuer Document, the
Collateral Documents and the Fee Letter.
     “Loan Notice” means a notice of (a) a Borrowing of Committed Loans, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A-1.

15



--------------------------------------------------------------------------------



 



     “Loan Parties” means, collectively, the Borrowers, each Guarantor and each
Subsidiary that has executed a Collateral Document; and each individually, a
“Loan Party”.
     “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of a
Borrower and its Subsidiaries, taken as a whole; (b) a material impairment of
the ability of any Loan Party to perform its obligations under any Loan Document
to which it is a party; or (c) a material adverse effect upon (i) the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party, or (ii) the perfection or priority of any Lien
guaranteed under any of the Collateral Documents.
     “Maturity Date” means July 28, 2010.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which a Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
     “Net Cash Proceeds” means:
     (a) with respect to the issuance of any Indebtedness by a Loan Party or any
Subsidiary, the excess, if any, of (i) cash and cash equivalents received in
connection with such issuance (including any cash received by way of deferred
payment pursuant, but only as and when so received) over (ii) the sum of (A) the
principal amount of any Indebtedness that is required to be repaid in connection
with such issuance (other than Indebtedness under the Loan Documents), (B) the
out-of-pocket expenses incurred by any Loan Party or any Subsidiary in
connection with such issuance; and
     (b) with respect to the sale of any Equity Interests by a Loan Party or a
Subsidiary, the excess of (i) the sum of the cash and cash equivalents received
in connection with such sale over (ii) the underwriting discounts and
commissions, and other out-of-pocket expenses, incurred by such Loan Party or
Subsidiary in connection with such sale.
     “Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender to such Borrower, substantially in the form
of Exhibit B.
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising, provided, that all
references to the “Obligations” in the Collateral Documents shall, in addition
to the foregoing, also include all present and future indebtedness, liabilities
and obligations of one or both Borrowers or any Guarantor pursuant to any Lender
Swap Contract with any Lender or any Affiliate of a Lender arising while such
Person or its Affiliate is a Lender party to this Agreement, in each case
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.
     “Operating Cash” means the cash and cash equivalents, other than cash
comprising a portion of the Borrowing Base of WNR and its consolidated
Subsidiaries.

16



--------------------------------------------------------------------------------



 



     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
     “Outstanding Amount” means (a) with respect to Committed Loans on any date,
the aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Committed Loans occurring on
such date; (b) with respect to Swing Line Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Swing Line Loans occurring on such date; and
(c) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by a
Borrower of Unreimbursed Amounts.
     “Participant” has the meaning specified in Section 10.06(d).
     “PBGC” means the Pension Benefit Guaranty Corporation.
     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by a Borrower or any
ERISA Affiliate or to which a Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.
     “Permitted Distributions” means discretionary distributions to the
stockholders of WNR, so long as (i) no Default exists prior to and after giving
effect to such distribution, and (ii) following each such discretionary
distribution, the sum of (A) the amount of WNR’s Operating Cash plus
(B) Availability exceeds $75,000,000.
     “Permitted Joint Venture” means any Person (other than a Subsidiary) in
which a Borrower owns (including ownership through its Subsidiaries) Equity
Interests representing less than 100% of the total outstanding Equity Interests
of such Person, provided that such Person is engaged only in the businesses that
are permitted for the Borrowers and their Subsidiaries pursuant to Section 7.07.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

17



--------------------------------------------------------------------------------



 



     “Petroleum Inventory” means refined petroleum products, crude oil,
condensate, natural gas liquids, liquefied petroleum gases, asphalt or any blend
thereof.
     “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by a Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
     “Platform” is defined in Section 6.02 hereof.
     “Preferred Eligible Account Obligor” means any Person (a) from which the
Eligible Accounts Receivables are fully supported by a standby letter of credit
issued by a commercial bank organized under the laws of the United States having
an “A2/A” rating or better by Moody’s and S&P, respectively, or (b) that is a
major international company rated “A2/A” or better by Moody’s and S&P,
respectively, or a wholly-owned Subsidiary of such company whose obligations are
guaranteed by such company, and is identified by the Borrowers on Schedule 1.01A
hereof, as may be amended from time to time with the approval of the Required
Lenders.
     “Receivables” shall mean, as to a Borrower or any of its Subsidiaries, all
accounts receivable, whether billed or unbilled, arising out of the sale of
inventory in the ordinary course of business.
     “Refinery” means the refineries owned and operated by WRC located at 6500
Trowbridge Drive, El Paso, Texas.
     “Refined Products” means all gasoline, diesel, aviation fuel, fuel oil,
propane, ethanol, transmix and other products processed, refined or blended from
Feedstocks and Intermediate Products valued at the lower of cost or market
prices.
     “Register” has the meaning specified in Section 10.06(c).
     “Registered Public Accounting Firm” has the meaning specified in the
Securities Laws and shall be independent of the Borrowers as prescribed by the
Securities Laws.
     “Registration Statement” means the Form S-1 Registration Statement filed by
WNR with the SEC as Registration No. 333-128629, as amended.
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates; and “Related Party” means any
one of the foregoing.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
     “Request for Credit Extension” means (a) with respect to a Borrowing,
conversion or continuation of Committed Loans, a Loan Notice, (b) with respect
to an L/C Credit Extension, a Letter of Credit Application, and (c) with respect
to a Swing Line Loan, a Swing Line Loan Notice.
     “Required Lenders” means, as of any date of determination, Lenders having
more than 50% of the Aggregate Commitments or, if the commitment of each Lender
to make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being

18



--------------------------------------------------------------------------------



 



deemed “held” by such Lender for purposes of this definition); provided, that
the Commitment of, and the portion of the Total Outstandings held or deemed held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.
     “Responsible Officer” means the chief executive officer, president, chief
financial officer, chief accounting officer, chief administrative officer,
treasurer or assistant treasurer of a Loan Party. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of a Borrower or any Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to a Borrower’s stockholders, partners or
members (or the equivalent Person thereof).
     “S&P” means Standard & Poor’s Ratings Services, a division of The McGraw
Hill Companies, Inc. and any successor thereto.
     “Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Securities Intermediary” means Bank of America, N.A. and any other Person
(including a bank or broker) that maintains a securities account for a Borrower
in which a security interest has been created in favor of the Administrative
Agent for the benefit of the Lenders to secure the Obligations, and that has
entered into an Investment Account Control Agreement.
     “Securities Laws” means the Securities Act of 1933, the Securities Exchange
Act of 1934, and the applicable accounting and auditing principles, rules,
standards and practices promulgated, approved or incorporated by the SEC or the
Public Company Accounting Oversight Board, as each of the foregoing may be
amended and in effect on any applicable date hereunder. For purposes of the
definition of Internal Control Event, “Securities Laws” also includes the
Sarbanes-Oxley Act.
     “Security Agreements” means, collectively, each Security Agreement
substantially in the form of Exhibit G hereto, executed by each Borrower and
each Subsidiary in favor of the Administrative Agent, for the benefit of the
Lenders, as renewed, extended, amended or restated from time to time.
     “Solvent” means, as to any Person at any time, that (a) the fair value of
all of the property of such Person is greater than the amount of such Person’s
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and liabilities evaluated for purposes of
Section 101(32) of the Bankruptcy Code, (b) the present fair saleable value of
all of the property of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature, and (d) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute unreasonably
small capital.

19



--------------------------------------------------------------------------------



 



     “SPC” has the meaning specified in Section 10.06(h).
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
one or both of the Borrowers.
     “Swap Contract” means (a) any and all rate swap transactions (“Interest
Rate Swap Contracts”), basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination values
determined in accordance therewith, such termination values, and (b) for any
date prior to the date referenced in clause (a), the amounts determined as the
mark-to-market values for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
     “Swing Line” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.04.
     “Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
     “Swing Line Lender” means Bank of America in its capacity as provider of
Swing Line Loans, or any successor swing line lender hereunder.
     “Swing Line Loan” has the meaning specified in Section 2.04(a).
     “Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant
to Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit A-2.
     “Swing Line Sublimit” means an amount equal to the lesser of (a)
$25,000,000 and (b) the Aggregate Commitments. The Swing Line Sublimit is part
of, and not in addition to, the Aggregate Commitments.

20



--------------------------------------------------------------------------------



 



     “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     “Term Loan Credit Agreement” means that certain Amended and Restated Term
Loan Agreement dated as of July 29, 2005, among the Borrower, as borrower, Bank
of America, as administrative agent, and the financial institutions parties
thereto, as renewed, extended, amended or restated from time to time.
     “Threshold Amount” means $10,000,000.
     “Total Outstandings” means the aggregate Outstanding Amount of all Loans
and all L/C Obligations.
     “Type” means, with respect to a Committed Loan, its character as a Base
Rate Loan or a Eurodollar Rate Loan.
     “Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
     “United States” and “U.S.” mean the United States of America.
     “Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
     “WNR” has the meaning specified in the introductory paragraph hereto.
     “WRC” has the meaning specified in the introductory paragraph hereto.
     1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and

21



--------------------------------------------------------------------------------



 



Sections of, and Exhibits and Schedules to, the Loan Document in which such
references appear, (v) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending replacing or interpreting such law
and any reference to any law or regulation shall, unless otherwise specified,
refer to such law or regulation as amended, modified or supplemented from time
to time, and (vi) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
     (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (c) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
     1.03 Accounting Terms.
     (a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.
     (b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrowers or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrowers shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided, that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrowers shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.
     (c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of WNR and its Subsidiaries or to the
determination of any amount for WNR and its Subsidiaries on a consolidated basis
or any similar reference shall, in each case, be deemed to include each variable
interest entity that WNR is required to consolidate pursuant to FASB
Interpretation No. 46 — Consolidation of Variable Interest Entities: an
interpretation of ARB No. 51 (January 2003) as if such variable interest entity
were a Subsidiary as defined herein.
     1.04 Rounding. Any financial ratios required to be maintained by WNR
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
     1.05 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

22



--------------------------------------------------------------------------------



 



     1.06 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
     2.01 Committed Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Committed Loan”)
to the Borrowers from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed, at any time, the lesser of (a) the
outstanding amount of such Lender’s Commitment, and (b) such Lender’s Applicable
Percentage of the Borrowing Base; provided, however, that after giving effect to
any Borrowing, (i) the Total Outstandings shall not exceed the lesser of (A) the
Aggregate Commitments and (B) the Borrowing Base, and (ii) the aggregate
Outstanding Amount of the Committed Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans, shall not exceed the lesser of (A) such Lender’s Commitment, and (B) such
Lender’s Applicable Percentage of the Borrowing Base. Within the limits of each
Lender’s Commitment, and subject to the other terms and conditions hereof, the
Borrowers may borrow under this Section 2.01, prepay under Section 2.05, and
reborrow under this Section 2.01. Committed Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.
     2.02 Borrowings, Conversions and Continuations of Committed Loans.
     (a) Each Borrowing, each conversion of Committed Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon a
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Committed Loans, and (ii) one
Business Day prior to the requested date of any Borrowing of Base Rate Committed
Loans. Each telephonic notice by a Borrower pursuant to this Section 2.02(a)
must be confirmed promptly by delivery to the Administrative Agent of a written
Loan Notice, appropriately completed and signed by a Responsible Officer of such
Borrower. Each Borrowing of, conversion to or continuation of Eurodollar Rate
Loans shall be in a principal amount of $2,000,000, or a whole multiple of
$1,000,000 in excess thereof. Except as provided in Section 2.03(c), each
Borrowing of or conversion to Base Rate Committed Loans shall be in a principal
amount of $500,000, or a whole multiple of $100,000 in excess thereof. Each Loan
Notice (whether telephonic or written) shall specify (A) whether such Borrower
is requesting a Borrowing, a conversion of Committed Loans from one Type to the
other, or a continuation of Eurodollar Rate Loans, (B) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (C) the principal amount of Committed Loans to be borrowed,
converted or continued, (D) the Type of Loans to be borrowed or to which
existing Committed Loans are to be converted, and (E) if applicable, the
duration of the Interest Period with respect thereto. If a Borrower fails to
specify a Type of Committed Loan in a Loan Notice or if a Borrower fails to give
a timely notice requesting a conversion or continuation, then the applicable
Committed Loans shall be made as, or converted to, Base Rate Committed Loans.
Any such automatic conversion to Base Rate Committed Loans shall be effective as
of the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Loans. If

23



--------------------------------------------------------------------------------



 



a Borrower requests a Borrowing of, conversion to, or continuation of Eurodollar
Rate Loans in any such Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month.
     (b) Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by a Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding subsection. In the case of a Borrowing, each Lender
shall make the amount of its Committed Loan available to the Administrative
Agent in immediately available funds at the Administrative Agent’s Office not
later than 1:00 p.m. on the Business Day specified in the applicable Loan
Notice. Upon satisfaction of the applicable conditions set forth in Section 4.02
(and, if such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrowers
in like funds as received by the Administrative Agent either by (i) crediting
the account of a Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by a Borrower; provided, however, that if, on the date the Loan Notice with
respect to such Borrowing is given by a Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings, and second, shall be made available
to the Borrowers as provided above.
     (c) Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.
     (d) The Administrative Agent shall promptly notify the Borrowers and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrowers and
the Lenders of any change in Bank of America’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.
     (e) After giving effect to all Borrowings, all conversions of Committed
Loans from one Type to the other, and all continuations of Committed Loans as
the same Type, there shall not be more than seven (7) Interest Periods in effect
with respect to Committed Loans.
     2.03 Letters of Credit.
     (a) The Letter of Credit Commitment.
     (i) Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of WNR, WRC or their Subsidiaries, and to amend or extend
Letters of Credit previously issued by it, in accordance with subsection (b)
below, and (2) to honor drawings under the Letters of Credit; and (B) the
Lenders severally agree to participate in Letters of Credit issued for the
account of WNR, WRC or their Subsidiaries and any drawings thereunder; provided,
that after giving effect to any L/C Credit Extension with respect to any Letter
of Credit, (x) the Total Outstandings shall not exceed the lesser of (I) the
Aggregate Commitments and (II) the Borrowing Base, (y) the aggregate Outstanding
Amount of the Committed Loans of any Lender, plus such Lender’s Applicable
Percentage of the Outstanding

24



--------------------------------------------------------------------------------



 



Amount of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans, shall not exceed such Lender’s
Commitment, and (z) the Outstanding Amount of the L/C Obligations shall not
exceed the Letter of Credit Sublimit. Each request by a Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrowers that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrowers’ ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrowers may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.
     (ii) The L/C Issuer shall not issue any Letter of Credit, if:
     (A) subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Lenders have approved such expiry date;
or
     (B) the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.
     (iii) The L/C Issuer shall not be under any obligation to issue any Letter
of Credit if:
     (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;
     (B) the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer;
     (C) such Letter of Credit is to be denominated in a currency other than
Dollars;
     (D) such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or
     (E) a default of any Lender’s obligations to fund under Section 2.03(c)
exists or any Lender is at such time a Defaulting Lender hereunder, unless the
L/C Issuer has entered into satisfactory arrangements with the Borrowers or such
Lender to eliminate the L/C Issuer’s risk with respect to such Lender.
     (iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.

25



--------------------------------------------------------------------------------



 



     (v) The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
     (vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.
     (b) Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
     (i) Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of a Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of such Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the L/C Issuer may require. In the
case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the L/C Issuer may require.
Additionally, the Borrowers shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.
     (ii) Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from a Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of such Borrower (or a Subsidiary thereof) or
enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each

26



--------------------------------------------------------------------------------



 



Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Lender’s Applicable Percentage times the
amount of such Letter of Credit.
     (iii) If a Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided, that any such Auto-Extension
Letter of Credit must permit the L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the L/C Issuer, a Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is five Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or a
Borrower that one or more of the applicable conditions specified in Section 4.02
is not then satisfied, and in each such case directing the L/C Issuer not to
permit such extension.
     (iv) Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the applicable Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.
     (c) Drawings and Reimbursements; Funding of Participations.
     (i) Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrowers and the Administrative Agent thereof. Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrowers jointly and severally agree to reimburse the L/C
Issuer through the Administrative Agent in an amount equal to the amount of such
drawing. If the Borrowers fail to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Lender’s Applicable Percentage thereof. In such event, the Borrowers
shall be deemed to have requested a Borrowing of Base Rate Loans to be disbursed
on the Honor Date in an amount equal to the Unreimbursed Amount, without regard
to the minimum and multiples specified in Section 2.02 for the principal amount
of Base Rate Loans, but subject to the amount of the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02 (other than
the delivery of a Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided, that the lack of such
an immediate confirmation shall not affect the conclusiveness or binding effect
of such notice.

27



--------------------------------------------------------------------------------



 



     (ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make
funds available to the Administrative Agent for the account of the L/C Issuer at
the Administrative Agent’s Office in an amount equal to its Applicable
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Committed Loan to the
Borrowers in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer.
     (iii) With respect to any Unreimbursed Amount that is not fully refinanced
by a Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrowers, jointly
and severally, shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate. In such event, each Lender’s
payment to the Administrative Agent for the account of the L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.
     (iv) Until each Lender funds its Committed Loan or L/C Advance pursuant to
this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.
     (v) Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, a Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by a Borrower of a Loan Notice). No such
making of an L/C Advance shall relieve or otherwise impair the joint and several
obligation of the Borrowers to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.
     (vi) If any Lender fails to make available to the Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation. A certificate of the L/C Issuer submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.
     (d) Repayment of Participations.
     (i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in

28



--------------------------------------------------------------------------------



 



accordance with Section 2.03(c), if the Administrative Agent receives for the
account of the L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from a Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by the Administrative
Agent), the Administrative Agent will distribute to such Lender its Applicable
Percentage thereof (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s L/C Advance was
outstanding) in the same funds as those received by the Administrative Agent.
     (ii) If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.
     (e) Obligations Absolute. The obligation of each Borrower to reimburse the
L/C Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
     (i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
     (ii) the existence of any claim, counterclaim, setoff, defense or other
right that a Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
     (iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
     (iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
     (v) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, a Borrower or any
Subsidiary.

29



--------------------------------------------------------------------------------



 



     Each Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with such Borrower’s instructions or other irregularity, such
Borrower will immediately notify the L/C Issuer. The Borrowers shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
     (f) Role of L/C Issuer. Each Lender and each Borrower agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrowers, jointly and severally, hereby assume all risks
of the acts or omissions of any beneficiary or transferee with respect to its
use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude a Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the L/C Issuer, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (v) of Section 2.03(e); provided, however, that
anything in such clauses to the contrary notwithstanding, a Borrower may have a
claim against the L/C Issuer, and the L/C Issuer may be liable to such Borrower,
to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by such Borrower which such
Borrower proves were caused by the L/C Issuer’s willful misconduct or gross
negligence or the L/C Issuer’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
     (g) Cash Collateral. Upon the request of the Administrative Agent, (i) if
the L/C Issuer has honored any full or partial drawing request under any Letter
of Credit and such drawing has resulted in an L/C Borrowing, (ii) if, after
giving effect to any mandatory prepayment pursuant to Section 2.14(c), the
Outstanding Amount of all L/C Obligations exceeds the Borrowing Base, or
(iii) if, as of the Letter of Credit Expiration Date, any L/C Obligation for any
reason remains outstanding, the Borrowers, jointly and severally, agree that in
each case, they shall immediately Cash Collateralize the then Outstanding Amount
of all L/C Obligations. Sections 2.05 and 8.02(c) set forth certain additional
requirements to deliver Cash Collateral hereunder. For purposes of this
Section 2.03, Section 2.05 and Section 8.02(c), “Cash Collateralize” means to
pledge and deposit with or deliver to the Administrative Agent, for the benefit
of the L/C Issuer and the Lenders, as collateral for the L/C Obligations, cash
or deposit account balances pursuant to documentation in form and substance
satisfactory to the Administrative Agent and the L/C Issuer (which documents are
hereby consented to by the Lenders). Derivatives of such term have corresponding
meanings. Each Borrower hereby grants to the Administrative Agent, for the
benefit of the L/C Issuer and the Lenders, a security interest in all such cash,
deposit accounts and all balances therein and all proceeds of the foregoing.
Cash Collateral shall be maintained in blocked, non-interest bearing deposit
accounts at Bank of America.

30



--------------------------------------------------------------------------------



 



     (h) Applicability of ISP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrowers when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), the rules of the ISP
shall apply to each Letter of Credit.
     (i) Letter of Credit Fees. The Borrowers, jointly and severally, agree to
pay to the Administrative Agent for the account of each Lender in accordance
with its Applicable Percentage a Letter of Credit fee (the “Letter of Credit
Fee”) for each Letter of Credit equal to the Applicable Rate times the daily
amount available to be drawn under such Letter of Credit. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. Letter of Credit Fees shall be (i) computed on a quarterly basis
in arrears and (ii) due and payable on the first Business Day after the end of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained herein, upon the
request of the Required Lenders, while any Event of Default exists, all Letter
of Credit Fees shall accrue at the Default Rate.
     (j) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrowers, jointly and severally, agree to pay directly to the L/C
Issuer for its own account a fronting fee with respect to each Letter of Credit,
at the rate per annum specified in the Fee Letter, computed on the daily amount
available to be drawn under such Letter of Credit on a quarterly basis in
arrears, and due and payable on the tenth Business Day after the end of each
March, June, September and December in respect of the most recently ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. In addition, the Borrowers, jointly and severally, agree to
pay directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.
     (k) Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
     2.04 Swing Line Loans.
     (a) The Swing Line. Subject to the terms and conditions set forth herein,
the Swing Line Lender agrees, in reliance upon the agreements of the other
Lenders set forth in this Section 2.04, to make loans (each such loan, a “Swing
Line Loan”) to the Borrowers from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Applicable Percentage of the Outstanding
Amount of Committed Loans and L/C Obligations of the Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Commitment; provided, however,
that after giving effect to any Swing Line Loan, (i) the Total Outstandings
shall not exceed the lesser of the Aggregate Commitments and the Borrowing Base,
and (ii) the aggregate Outstanding Amount of the Committed Loans of any Lender,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Percentage of the Outstanding

31



--------------------------------------------------------------------------------



 



Amount of all Swing Line Loans, shall not exceed such Lender’s Commitment, and
provided further, that the Borrowers shall not use the proceeds of any Swing
Line Loan to refinance any outstanding Swing Line Loan. Within the foregoing
limits, and subject to the other terms and conditions hereof, each Borrower may
borrow under this Section 2.04, prepay under Section 2.05, and reborrow under
this Section 2.04. Each Swing Line Loan shall be a Base Rate Loan. Immediately
upon the making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Swing Line Loan.
     (b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon a
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of such Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing (A)
directing the Swing Line Lender not to make such Swing Line Loan as a result of
the limitations set forth in the proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrowers at its office by crediting the account of a
Borrower on the books of the Swing Line Lender in Same Day Funds.
     (c) Refinancing of Swing Line Loans.
     (i) The Swing Line Lender at any time in its sole and absolute discretion
may request, and if the Swing Line Lender has not done so within 10 days after
the making of a Swing Line Loan, the Administrative Agent shall request, on
behalf of the Borrowers (which hereby irrevocably authorize the Swing Line
Lender and the Administrative Agent to so request on its behalf), that each
Lender make a Base Rate Committed Loan in an amount equal to such Lender’s
Applicable Percentage of the amount of Swing Line Loans then outstanding. Such
request shall be made in writing (which written request shall be deemed to be a
Loan Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, but subject to the unutilized portion
of the Aggregate Commitments and the conditions set forth in Section 4.02. The
Swing Line Lender or the Administrative Agent, as applicable, shall furnish the
Borrowers with a copy of the applicable Loan Notice promptly after delivering
such notice to the Administrative Agent. Each Lender shall make an amount equal
to its Applicable Percentage of the amount specified in such Loan Notice
available to the Administrative Agent in same day funds for the account of the
Swing Line Lender at the Administrative Agent’s Office for payments not later
than 1:00 p.m. on the day specified in such Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Committed Loan to the Borrowers in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

32



--------------------------------------------------------------------------------



 



     (ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing in accordance with Section 2.04(c)(i), the request for Base Rate
Committed Loans submitted by the Swing Line Lender or the Administrative Agent
as set forth herein shall be deemed to be a request by the Swing Line Lender
that each of the Lenders fund its risk participation in the relevant Swing Line
Loan and each Lender’s payment to the Administrative Agent for the account of
the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.
     (iii) If any Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Federal Funds Rate from
time to time in effect. A certificate of the Swing Line Lender submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.
     (iv) Each Lender’s obligation to make Committed Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, a Borrower
or any other Person for any reason whatsoever, (B) the occurrence or continuance
of a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Committed Loans pursuant to this Section 2.04(c) is subject
to the conditions set forth in Section 4.02. No such funding of risk
participations shall relieve or otherwise impair the joint and several
obligation of the Borrowers to repay Swing Line Loans, together with interest as
provided herein.
     (d) Repayment of Participations.
     (i) At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender.
     (ii) If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Federal Funds Rate. The Administrative Agent will
make such demand upon the request of the Swing Line Lender. The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

33



--------------------------------------------------------------------------------



 



     (e) Interest for Account of Swing Line Lender. The Swing Line Lender shall
be responsible for invoicing the Company for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Committed Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender’s Applicable Percentage
of any Swing Line Loan, interest in respect of such Applicable Percentage shall
be solely for the account of the Swing Line Lender.
     (f) Payments Directly to Swing Line Lender. The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
     2.05 Prepayments.
     (a) The Borrowers may, upon notice to the Administrative Agent, at any time
or from time to time voluntarily prepay Committed Loans in whole or in part
without premium or penalty; provided, that (i) such notice must be received by
the Administrative Agent not later than 11:00 a.m. (A) three Business Days prior
to any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Committed Loans; (ii) any prepayment of Eurodollar Rate
Loans shall be in a principal amount of $5,000,000, or a whole multiple of
$1,000,000 in excess thereof; and (iii) any prepayment of Base Rate Committed
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Committed Loans to be prepaid. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s Applicable Percentage of such prepayment. If such
notice is given by a Borrower, the Borrowers shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied
by all accrued interest on the amount prepaid, together with any additional
amounts required pursuant to Section 3.05. Each such prepayment shall be applied
to the Committed Loans of the Lenders in accordance with their respective
Applicable Percentages.
     (b) The Borrowers may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided, that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Company, the Company shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
     (c) If for any reason the Total Outstandings at any time exceed the
Aggregate Commitments then in effect, the Borrowers, jointly and severally,
agree to immediately prepay Loans and/or Cash Collateralize the L/C Obligations
in an aggregate amount equal to such excess; provided, however, that the
Borrowers shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(b) unless after the prepayment in full of the
Loans the Total Outstandings exceed the Aggregate Commitments then in effect.
     (d) If for any reason the Total Outstandings at any time exceed the
Borrowing Base then in effect, the Borrowers, jointly and severally, agree to
immediately prepay Loans and/or Cash Collateralize the L/C Obligations in
accordance with Section 2.14(c) hereof.
     2.06 Termination or Reduction of Commitments. The Borrowers may, upon
notice to the Administrative Agent, terminate the Aggregate Commitments, or from
time to time permanently reduce the Aggregate Commitments; provided, that
(a) any such notice shall be received by the Administrative

34



--------------------------------------------------------------------------------



 



Agent not later than 11:00 a.m. five Business Days prior to the date of
termination or reduction, (b) any such partial reduction shall be in an
aggregate amount of $10,000,000, or any whole multiple of $1,000,000 in excess
thereof, (c) the Borrowers shall not terminate or reduce the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the Aggregate Commitments, and
(d) if, after giving effect to any reduction of the Aggregate Commitments, the
Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of the
Aggregate Commitments, such sublimit shall be automatically reduced by the
amount of such excess. The Administrative Agent will promptly notify the Lenders
of any such notice of termination or reduction of the Aggregate Commitments. Any
reduction of the Aggregate Commitments shall be applied to the Commitment of
each Lender according to its Applicable Percentage. All fees accrued until the
effective date of any termination of the Aggregate Commitments shall be paid on
the effective date of such termination.
     2.07 Repayment of Loans.
     (a) The Borrowers, jointly and severally, agree to repay to the Lenders on
the Maturity Date the aggregate principal amount of Committed Loans outstanding
on such date.
     (b) The Borrowers, jointly and severally, agree to repay each Swing Line
Loan on the earlier to occur of (i) the date that is ten Business Days after
such Loan is made and (ii) the Maturity Date.
     2.08 Interest.
     (a) Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Committed Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.
     (b) (i) If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
          (ii) If any amount (other than principal of any Loan) payable by the
Borrowers under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
          (iii) Upon the request of the Required Lenders, while any Event of
Default exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
          (iv) Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

35



--------------------------------------------------------------------------------



 



     (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
     2.09 Fees. In addition to certain fees described in subsections (i) and (j)
of Section 2.03:
     (a) Commitment Fee. The Borrowers, jointly and severally, agree to pay to
the Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage, a commitment fee equal to the Applicable Rate times the
actual daily amount by which the Aggregate Commitments exceed the sum of (i) the
Outstanding Amount of Committed Loans and (ii) the Outstanding Amount of L/C
Obligations. The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each fiscal quarter of WNR, commencing with
the first such date to occur after the Closing Date, and on the Maturity Date.
The commitment fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.
     (b) Other Fees.
     (i) The Borrowers, jointly and severally, agree to pay to the Arranger and
the Administrative Agent for their own respective accounts fees in the amounts
and at the times specified in the Fee Letter. Such fees shall be fully earned
when paid and shall not be refundable for any reason whatsoever.
     (ii) The Borrowers, jointly and severally, agree to pay to the Lenders such
fees as shall have been separately agreed upon in writing in the amounts and at
the times so specified. Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.
     2.10 Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by Bank of America’s “prime
rate” shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided, that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
     2.11 Evidence of Debt.
     (a) The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the
Borrowers and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligations
of the Borrowers hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the

36



--------------------------------------------------------------------------------



 



accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender made through the Administrative
Agent, the Borrowers shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.
     (b) In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
     2.12 Payments Generally; Administrative Agent’s Clawback.
     (a) (i) General. All payments to be made by the Borrowers shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by the
Borrowers hereunder shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent after 2:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue. If any payment
to be made by a Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.
     (ii) Application of Payments. All payments shall be remitted to the
Administrative Agent and all such payments not relating to the principal or
interest of specific Loans, or not constituting payment of specific fees or
other specified Obligations, shall be applied as set forth below, and all
proceeds of Collateral (and other amounts that are subject to Section 8.03)
received by the Administrative Agent shall be applied in accordance with
Section 8.03.
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) then payable to the Lenders and the L/C Issuer (including fees,
charges and disbursements of counsel to the respective Lenders and the L/C
Issuer and amounts payable under Article III), ratably among them in proportion
to the amounts described in this clause Second payable to them;
     Third, to payment of that portion of the Obligations then due constituting
accrued and unpaid Letter of Credit Fees and interest on the Loans, L/C
Borrowings and other Obligations, ratably among the Lenders and the L/C Issuer
in proportion to the respective amounts described in this clause Third payable
to them;

37



--------------------------------------------------------------------------------



 



     Fourth, to payment or prepayment of that portion of the Obligations
constituting unpaid principal of the Loans and L/C Borrowings, ratably among the
Lenders and the L/C Issuer in proportion to the respective amounts described in
this clause Fourth held by them;
     Fifth, to the Administrative Agent for the account of the L/C Issuer, to
Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit;
     Sixth, the balance, if any, to any other Obligations then due to the
Administrative Agent or any Lender, and
     Lastly, to the Borrowers or as otherwise required by applicable Laws.
     Subject to Section 2.03(c), amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.
     (b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 and may, in reliance upon such assumption, make
available to the Borrowers a corresponding amount. In such event, if a Lender
has not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the Borrowers (jointly and severally) and the
applicable Lender severally agree to pay to the Administrative Agent forthwith
on demand such corresponding amount in immediately available funds with interest
thereon, for each day from and including the date such amount is made available
to the Borrowers to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (B) in the
case of a payment to be made by the Borrowers, the interest rate applicable to
Base Rate Loans. If a Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Committed Loan included in such Borrowing. Any payment by a
Borrower shall be without prejudice to any claim such Borrower may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.
          (ii) Payments by Borrowers; Presumptions by Administrative Agent.
Unless the Administrative Agent shall have received notice from a Borrower prior
to the date on which any payment is due to the Administrative Agent for the
account of the Lenders or the L/C Issuer hereunder that the Borrowers will not
make such payment, the Administrative Agent may assume that the Borrowers have
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the L/C Issuer, as the case may
be, the amount due. In such event, if the Borrowers have not in fact made such
payment, then each of the Lenders or the L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the L/C Issuer, in immediately available
funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

38



--------------------------------------------------------------------------------



 



     A notice of the Administrative Agent to any Lender or a Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.
     (c) Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrowers by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
     (d) Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Committed Loans, to fund participations in Letters of Credit
and Swing Line Loans and to make payments pursuant to Section 10.04(c) are
several and not joint. The failure of any Lender to make any Committed Loan, to
fund any such participation or to make any payment under Section 10.04(c) on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Committed Loan, to purchase its
participation or to make its payment under Section 10.04(c).
     (e) Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
     2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations or Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided, that:
     (i) if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
     (ii) the provisions of this Section shall not be construed to apply to
(x) any payment made by a Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than to a Borrower or any Subsidiary thereof
(as to which the provisions of this Section shall apply).
     Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

39



--------------------------------------------------------------------------------



 



     2.14 Borrowing Base Determinations; Mandatory Prepayments of Loans.
     (a) Borrowing Base Determination. The Borrowing Base shall be determined
(i) monthly on the last Business Day of every month at all times during which
Availability equals or exceeds $20,000,000, and (ii) weekly on the last Business
Day of each week at all times during which Availability is less than
$20,000,000, in either case by reference to the Borrowing Base Report delivered
by the Borrowers to the Administrative Agent pursuant to Section 6.02(g). The
Borrowing Base shall be subject to adjustment based upon the results of a field
audit pursuant to Section 6.10(b). The Borrowing Base shall be equal to the sum
of (A) 95% of Eligible U.S. Government Accounts Receivable; plus (B) 90% of
Eligible Accounts Receivable (other than Eligible U.S. Government Accounts
Receivable) from Preferred Eligible Account Obligors; plus (C) 85% of Eligible
Accounts Receivable (other than Eligible U.S. Government Accounts Receivable)
from Eligible Account Obligors other than Preferred Eligible Account Obligors;
plus (D) 80% of Eligible Refinery Hydrocarbon Inventory; plus (E) 80% of
Eligible In-Transit Crude Oil; plus (F) at the option of the Borrowers, 100% of
Eligible Cash; minus (G) 100% of First Purchase Crude Payables.
     (b) Additional Limitations. Notwithstanding the foregoing, the dollar
amount of the Borrowing Base comprised of (i) Eligible Refinery Hydrocarbon
Inventory set forth in clause (a)(D) above and (ii) Eligible In-Transit Crude
Oil set forth in clause (a)(E) above shall not, in the aggregate, exceed 60% of
the Borrowing Base. For purposes of clarity, it is understood that the term
“Borrowing Base” as used in the preceding sentence means the Borrowing Base as
calculated pursuant to Section 2.14(a), even if the Borrowing Base as so
calculated is greater than the Aggregate Commitments (provided, that, it is
hereby noted that nothing in this Section 2.14(b) is intended to alter
Section 2.01, which provides that the Outstanding Amount of outstanding Loans
plus the Outstanding Amount of L/C Obligations may never exceed the current
Borrowing Base).
     (c) Mandatory Prepayments if Total Outstandings exceed the Borrowing Base.
If, on any date, the Total Outstandings exceed the Borrowing Base, the
Borrowers, jointly and severally, agree, without notice or demand, to prepay the
outstanding principal amount of the Committed Loans by an amount equal to the
applicable excess and the provisions of Section 3.05 shall be applicable to such
mandatory prepayment. If on any date, after giving effect to any mandatory
prepayment made on such date pursuant to the preceding sentence, the Outstanding
Amount of all L/C Obligations exceed the Borrowing Base, the Borrowers, jointly
and severally, agree to immediately Cash Collateralize the outstanding Letters
of Credit on such date in an amount equal to the amount by which such
Outstanding Amount of the L/C Obligations exceeds the Borrowing Base.
     2.15 Security. All Obligations of the Borrowers and the Guarantors shall be
secured in accordance with the Collateral Documents.
     2.16 Increase in Commitments.
     (a) Request for Increase. Provided there exists no Default, upon notice to
the Administrative Agent (which shall promptly notify the Lenders), the
Borrowers may from time to time, request an increase in the Aggregate
Commitments by an amount (for all such requests) not exceeding $50,000,000;
provided, that (i) any such request for an increase shall be in a minimum amount
of $20,000,000, and (ii) the Borrowers may make a maximum of two such requests.
At the time of sending such notice, the Borrowers (in consultation with the
Administrative Agent) shall specify the time period within which each Lender is
requested to respond (which shall in no event be less than ten (10) Business
Days from the date of delivery of such notice to the Lenders).

40



--------------------------------------------------------------------------------



 



     (b) Lender Elections to Increase. Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Commitment and, if so, whether by an amount equal to, greater than,
or less than its Applicable Percentage of such requested increase. Any Lender
not responding within such time period shall be deemed to have declined to
increase its Commitment.
     (c) Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrowers and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent and
the L/C Issuer (which approvals shall not be unreasonably withheld), the
Borrowers may also invite additional Eligible Assignees to become Lenders
pursuant to a joinder agreement in form and substance satisfactory to the
Administrative Agent and its counsel.
     (d) Effective Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent and the
Borrowers shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Borrowers and the Lenders of the final allocation of such increase
and the Increase Effective Date.
     (e) Conditions to Effectiveness of Increase. As a condition precedent to
such increase, the Borrowers shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date signed by
a Responsible Officer of such Loan Party (i) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (ii) in the case of the Borrowers, certifying that, before and after giving
effect to such increase, (A) the representations and warranties contained in
Article V and the other Loan Documents are true and correct on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.16, the representations and warranties contained in subsections (a)
and (b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01, and
(B) no Default exists. The Borrowers shall prepay any Committed Loans
outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Committed Loans ratable with any revised Applicable Percentages
arising from any nonratable increase in the Commitments under this Section.
     (f) Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.
     2.17 Joint and Several Liability of Borrowers. All Obligations (including
indemnity Obligations) of the Borrowers under this Agreement and the Notes shall
constitute joint and several obligations of the Borrowers. Each Borrower
expressly represents and acknowledges that it is part of a single business
enterprise with the other Borrower and that any Loans by the Lenders to the
other Borrower hereunder will be of direct and indirect interest, benefit and
advantage of both of the Borrowers. Each Borrower acknowledges that any Loan
Notice, Swing Line Loan Notice or other notice given by either of the Borrowers
to the Administrative Agent or any Lender shall bind both of the Borrowers, and
that any notice given by the Administrative Agent or any Lender to either of the
Borrowers shall be effective with respect to both Borrowers. Each Borrower
acknowledges and agrees that each Borrower shall be liable not merely as a
surety but as a primary obligor and co-debtor, on a joint and several basis, for
all of the Loans, regardless of which Borrower may actually have received the
proceeds of any of the Loans or the amount of such Loans received or the manner
in which the Administrative Agent or any Lender accounts for such Loans on its
books and records, and further acknowledges and agrees that Loans to either
Borrower inure to the mutual benefit of both Borrowers and that the
Administrative Agent and the Lenders are relying on the joint and several
liability of the Borrowers in extending the Loans

41



--------------------------------------------------------------------------------



 



hereunder. Each Borrower hereby waives, to the fullest extent permitted by
applicable Law, all surety defenses, whether at law or in equity; without
limitation of the foregoing, each Borrower assents to, and waives notice of, any
extension or postponement of the time for the payment or performance of all or
any part of the Obligations, the acceptance of any partial payment thereon, any
waiver, consent or other action or acquiescence by the Administrative Agent or
the Lenders at any time or times in respect of any default by any Borrower in
the payment or performance of any of the Obligations, any and all other
indulgences whatsoever by the Administrative Agent or the Lenders in respect of
all or any part of the Obligations, and the taking, addition, substitution or
release, in whole or in part, at any time or times, of any security for all or
any part of the Obligations or the addition, substitution or release, in whole
or in part, of any Borrower or any Guarantor or other Person now or hereafter
liable for payment or performance of the Obligations. Without limiting the
generality of the foregoing, each Borrower assents to any other action or delay
in acting or failure to act on the part of the Administrative Agent or the
Lenders, including, without limitation, any failure strictly or diligently to
assert any right or to pursue any remedy thereunder which might, but for the
provisions of this Section 2.17, afford grounds for terminating, discharging or
relieving such Borrower, in whole or in part, from any of its obligations under
this Section 2.17, it being the intention of each Borrower that, so long as all
or any part of the Obligations remains unsatisfied, the obligations of such
Borrower under this Section 2.17 shall not be discharged except by payment or
performance and then only to the extent of such payment or performance. A
separate action or actions may be brought and prosecuted against either Borrower
in respect of the Obligations, and it shall not be necessary to join the other
Borrower in any such action or actions, any right to require such joinder being
hereby waived to the fullest extent permitted by applicable Law. The obligations
of each Borrower under this Section 2.17 shall not be diminished or rendered
unenforceable by any unenforceability or invalidity of the Obligations as to the
other Borrower, or by any bankruptcy, insolvency, winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
any reconstruction or similar proceeding with respect to any Borrower. The joint
and several liability of the Borrowers hereunder shall continue in full force
and effect notwithstanding any absorption, merger, amalgamation or any other
change whatsoever in the name, membership, constitution or place of formation of
any Borrower. Each Borrower shall be entitled to subrogation and contribution
rights from and against the other Borrower to the extent such Borrower is
required to pay to the Administrative Agent or any Lender any principal,
interest or other amount attributable to the Loans advanced hereunder to the
other Borrower or as otherwise available under applicable Law; provided, no
Borrower shall exercise any rights of subrogation or contribution prior to the
indefeasible payment in full in cash of all of the Obligations. The provisions
of this Section 2.17 shall remain in effect until all of the Obligations shall
have been indefeasibly paid in full in cash. If at any time, any payment, or any
part thereof, made in respect of all or any part of the Obligations, is
rescinded or must otherwise be restored or returned by the Administrative Agent
or any of the Lenders upon the insolvency, bankruptcy or reorganization of the
Borrowers, or either of them,, or otherwise, the provisions of this Section 2.17
will forthwith be reinstated in effect, as though such payment had not been
made.
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
     3.01 Taxes.
     (a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrowers hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided, that if a Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
L/C Issuer, as the case may be, receives an amount equal to the sum it

42



--------------------------------------------------------------------------------



 



would have received had no such deductions been made, (ii) the applicable
Borrower shall make such deductions and (iii) such Borrower shall timely pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law.
     (b) Payment of Other Taxes by the Borrowers. Without limiting the
provisions of subsection (a) above, each Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.
     (c) Indemnification by the Borrowers. The Borrowers, jointly and severally,
shall indemnify the Administrative Agent, each Lender and the L/C Issuer, within
10 days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) paid by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrowers by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error.
     (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by a Borrower to a Governmental Authority, such
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
     (e) Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
a Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrowers (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrowers or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrowers or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrowers or the Administrative Agent as will enable
the Borrowers or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
     Without limiting the generality of the foregoing, in the event that a
Borrower is resident for tax purposes in the United States, any Foreign Lender
shall deliver to the Borrowers and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrowers or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
     (i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
     (ii) duly completed copies of Internal Revenue Service Form W-8ECI,
     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign

43



--------------------------------------------------------------------------------



 



Lender is not (A) a “bank” within the meaning of section 881(c)(3)(A) of the
Code, (B) a “10 percent shareholder” of a Borrower within the meaning of section
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code and (y) duly completed copies of Internal
Revenue Service Form W-8BEN, or
     (iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrowers to determine the withholding or deduction
required to be made.
     (f) Treatment of Certain Refunds. If the Administrative Agent, any Lender
or the L/C Issuer determines, in its sole discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrowers or with respect to which a Borrower has paid additional amounts
pursuant to this Section, it shall pay to such Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by such Borrower under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided, that each Borrower, upon the
request of the Administrative Agent, such Lender or the L/C Issuer, agrees to
repay the amount paid over to such Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer in the event the
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent, any Lender or the L/C Issuer to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrowers or any other Person.
     3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrowers through the Administrative Agent, any obligation of such Lender
to make or continue Eurodollar Rate Loans or to convert Base Rate Committed
Loans to Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrowers that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice, the Borrowers,
jointly and severally agree, upon demand from such Lender (with a copy to the
Administrative Agent), to prepay or, if applicable, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans, either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans. Upon any such
prepayment or conversion, a Borrower shall also pay accrued interest on the
amount so prepaid or converted.
     3.03 Inability to Determine Rates. If the Required Lenders determine that
for any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrowers and each Lender. Thereafter, the obligation of the Lenders
to make or maintain Eurodollar Rate Loans shall be suspended

44



--------------------------------------------------------------------------------



 



until the Administrative Agent (upon the instruction of the Required Lenders)
revokes such notice. Upon receipt of such notice, a Borrower may revoke any
pending request for a Borrowing of, conversion to or continuation of Eurodollar
Rate Loans or, failing that, will be deemed to have converted such request into
a request for a Borrowing of Base Rate Loans in the amount specified therein.
     3.04 Increased Costs; Reserves on Eurodollar Rate Loans.
     (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate) or
the L/C Issuer;
     (ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
L/C Issuer); or
     (iii) impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrowers,
jointly and severally, agree to pay to such Lender or the L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
the L/C Issuer, as the case may be, for such additional costs incurred or
reduction suffered.
     (b) Capital Requirements. If any Lender or the L/C Issuer determines that
any Change in Law affecting such Lender or the L/C Issuer or any Lending Office
of such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrowers, jointly and severally, agree to pay to such Lender or the L/C Issuer,
as the case may be, such additional amount or amounts as will compensate such
Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding company
for any such reduction suffered.
     (c) Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as

45



--------------------------------------------------------------------------------



 



the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrowers shall be conclusive absent manifest error. The
Borrowers, jointly and severally, agree to pay such Lender or the L/C Issuer, as
the case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.
     (d) Delay in Requests. Failure or delay on the part of any Lender or the
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided, that a Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Borrowers of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the L/C Issuer’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
     (e) Reserves on Eurodollar Rate Loans. The Borrowers, jointly and
severally, agree to pay to each Lender, as long as such Lender shall be required
to maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrowers shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender. If a Lender fails to give
notice 10 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 10 days from receipt of such notice.
     3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers, jointly and severally,
agree to promptly compensate such Lender for and hold such Lender harmless from
any loss, cost or expense incurred by it as a result of:
     (a) any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
     (b) any failure by the Borrowers (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by a Borrower;
or
     (c) any assignment of a Eurodollar Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by a Borrower
pursuant to Section 10.13;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrowers, jointly and severally, agree to also pay any customary
administrative fees charged by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a

46



--------------------------------------------------------------------------------



 



comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.
     3.06 Mitigation Obligations; Replacement of Lenders.
     (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrowers, jointly and severally, hereby
agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
     (b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, the Borrowers may replace such Lender in accordance with
Section 10.13.
     3.07 Survival. All of the Borrowers’ obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.
ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
     4.01 Conditions to Amendment and Restatement and Initial Credit Extension
Hereunder. The effectiveness of the amendment and restatement of the Existing
Credit Agreement, and the obligation of the L/C Issuer and each Lender to make
its initial Credit Extension hereunder, are subject to satisfaction of the
following conditions precedent (other than each item or condition, if any,
listed on Schedule 4.01, which items or conditions are hereby permitted to be
delivered or satisfied after the Closing Date, but not later than the respective
dates for delivery or satisfaction specified on Schedule 4.01 (or such later
date as the Administrative Agent shall otherwise permit)):
     (a) (i) The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, and in the case of documents delivered by a Borrower, each
properly executed by a Responsible Officer of such Borrower, each dated the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to the Administrative Agent and each of the Lenders:
     (A) executed counterparts of this Agreement;
     (B) a Note executed by the Borrowers in favor of each Lender requesting a
Note;
     (C) a Security Agreement executed by each Borrower, Western Refining GP,
LLC and Western Refining LP, LLC (which Security Agreement shall, in the case of
WRC, be an amendment and restatement of the Security Agreement executed pursuant
to the Existing Credit

47



--------------------------------------------------------------------------------



 



Agreement), together with UCC financing statements describing the Collateral
therein set forth, and a Guaranty executed by Western Refining GP, LLC and by
Western Refining LP, LLC;
     (D) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Borrowers
as the Administrative Agent may require evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents to which
the Borrowers are parties;
     (E) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Borrower is duly organized or formed;
     (F) a favorable opinion of Andrews Kurth LLP, counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, substantially in the form
of Exhibit E attached hereto; and
     (G) a certificate of a Responsible Officer of each Borrower either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Borrower and the
validity against such Borrower of the Loan Documents to which it is a party, and
such consents, licenses and approvals shall be in full force and effect, or
(B) stating that no such consents, licenses or approvals are so required.
     (ii) (A) The representations and warranties of the Borrowers contained in
Article V shall be true and correct as of the Closing Date, (B) no Default shall
have occurred and be continuing as of such date, (C) there shall have been no
event or circumstance since the date of the Audited Financial Statements that
has had or could be reasonably expected to have or result in, either
individually or in the aggregate, a material adverse effect upon, or a material
adverse change in, (1) the business, assets, liabilities (actual or contingent),
operations, condition (financial or otherwise) or prospects of the Borrowers, or
(2) the perfection or priority of any Lien granted under any of the Collateral
Documents, and (D) there are no actions, suits, investigations or proceedings
pending or, to the knowledge of the Borrowers, threatened in any court or before
any arbitrator or governmental authority that could reasonably be expected to
(1) have a material adverse effect on the business, assets, properties,
liabilities (actual and contingent), operations, condition (financial or
otherwise) or prospects of the Borrowers, (2) adversely affect the ability of
the Borrowers to perform their obligations under the Loan Documents, or (3)
adversely affect the rights and remedies of the Administrative Agent or the
Lenders under the Loan Documents;
     (iii) The consummation of the Initial Public Offering shall have occurred
on or prior to January 31, 2006, on substantially the same terms as contained in
the Registration Statement;
     (iv) (A) The Borrowers have received all governmental, shareholder and
third party consents and approvals necessary to consummate the Initial Public
Offering, which consents and approvals are in full force and effect, (B) no
order, decree, judgment, ruling or injunction exists which restrains the
consummation of the Initial Public Offering or the transactions contemplated by
this Agreement, and (C) there is no pending, or to the knowledge of the
Borrowers, threatened, action, suit, investigation or proceeding which seeks to
restrain or affect the Initial Public Offering, or which, if adversely
determined, could materially and adversely affect the ability of WNR to
consummate the Initial Public Offering;
     (v) Concurrently with the consummation of the Initial Public Offering, all
outstanding amounts owed under the Term Loan Credit Agreement shall have been
repaid, and arrangements satisfactory to the Administrative Agent shall have
been made for the release of the Liens securing same;

48



--------------------------------------------------------------------------------



 



     (vi) The Administrative Agent shall have received a certificate dated the
Closing Date executed by a Responsible Officer of each Borrower certifying to
the items in subsections (i), (ii), (iii), (iv) and (v) above;
     (vii) The Administrative Agent shall have received the audited financial
statements, unaudited financial statements and pro forma financial statements
for WNR and WRC included in the Registration Statement; and
     (viii) The Borrowers shall have delivered such other assurances,
certificates, documents, consents or opinions as the Administrative Agent, the
L/C Issuer, or the Required Lenders reasonably may require.
     (b) Any fees required to be paid on or before the Closing Date shall have
been paid.
     (c) Unless waived by the Administrative Agent, the Borrowers shall have
paid all fees, charges and disbursements of counsel to the Administrative Agent
to the extent invoiced prior to or on the Closing Date, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided, that such estimate
shall not thereafter preclude a final settling of accounts between the Borrowers
and the Administrative Agent).
     Without limiting the generality of the provisions of Section 9.04, for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted, or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
     4.02 Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Loan Notice requesting only
a conversion of Committed Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:
     (a) The representations and warranties of each Borrower and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in subsections (a)
and (b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01.
     (b) No Default shall exist or would result from such proposed Credit
Extension, or from the application of the proceeds thereof.
     (c) Both before and after giving effect to such Credit Extension, Total
Outstandings shall not exceed the lesser of (i) the Aggregate Commitments and
(ii) the Borrowing Base.

49



--------------------------------------------------------------------------------



 



     (d) Neither the Administrative Agent nor any Lender shall have received any
notice that any Collateral Document will no longer secure on a first priority
basis future advances or future Loans to be made or extended under this
Agreement.
     (e) The Administrative Agent and, if applicable, the L/C Issuer or the
Swing Line Lender, shall have received a Request for Credit Extension in
accordance with the requirements hereof.
     Each Request for Credit Extension (other than a Loan Notice requesting only
a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by a Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a),
(b), (c) and (d) have been satisfied on and as of the date of the applicable
Credit Extension.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
     Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:
     5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan
Party and each Subsidiary thereof (a) is duly organized or formed, validly
existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, (c) is duly
qualified and licensed and in good standing under the Laws of each jurisdiction
where its ownership, lease or operation of properties or the conduct of its
business requires such qualification or license, and (d) is in compliance with
all Laws; except in each case referred to in clause (b)(i), (c) or (d), to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.
     5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of such
Person’s Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person, or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law. Each Loan Party and each Subsidiary thereof is in
compliance with all Contractual Obligations referred to in clause (b)(i), except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect.
     5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization or other action by, or notice to or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.
     5.04 Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, the legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms.

50



--------------------------------------------------------------------------------



 



     5.05 Financial Statements; No Material Adverse Effect.
     (a) The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of WRC and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of WRC and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness.
     (b) The unaudited consolidated balance sheet of WRC and its Subsidiaries
dated September 30, 2005, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition of WRC and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments. Schedule 5.05
sets forth all material indebtedness and other liabilities, direct or
contingent, of WRC and its consolidated Subsidiaries as of the date of such
financial statements, including liabilities for taxes, material commitments and
Indebtedness.
     (c) Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.
     5.06 Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrowers after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against either Borrower or any of their
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) either individually or in the
aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect.
     5.07 No Default. No Default exists or would be reasonably expected to
result from the incurring of any Obligations by the Borrowers or from the grant
or perfection of the Liens of the Administrative Agent and the Lenders on the
Collateral. Neither of the Borrowers nor any of their Subsidiaries is in default
under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.
     5.08 Ownership of Property; Liens. Each of the Borrowers and each
Subsidiary has good record and indefeasible title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of the Borrowers and their Subsidiaries is subject
to no Liens, other than Liens permitted by Section 7.01.
     5.09 Environmental Compliance. The Borrowers and their Subsidiaries conduct
in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof, each Borrower has reasonably concluded
that such

51



--------------------------------------------------------------------------------



 



Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
     5.10 Insurance. The properties of the Borrowers and their Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of either Borrower, in such amounts, with such deductibles and covering such
risks as are customarily carried by companies engaged in similar businesses and
owning similar properties in localities where the applicable Borrower or the
applicable Subsidiary operates.
     5.11 Taxes. The Borrowers and their Subsidiaries have filed all Federal,
state and other material tax returns and reports required to be filed, and have
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against either Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect. Neither any Loan Party nor any Subsidiary thereof is
party to any tax sharing agreement.
     5.12 ERISA Compliance.
     (a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of each Borrower, nothing has occurred which would prevent, or cause
the loss of, such qualification. Each Borrower and each ERISA Affiliate have
made all required contributions to each Plan subject to Section 412 of the Code,
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Code has been made with respect to any
Plan.
     (b) There are no pending or, to the best knowledge of the Borrowers,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
     (c) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability in excess of the
Threshold Amount; (iii) neither of the Borrowers nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due and not delinquent
under Section 4007 of ERISA); (iv) neither of the Borrowers nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (v) neither of the Borrowers nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA.
     5.13 Subsidiaries; Equity Interests. As of the Closing Date, the Borrowers
have no Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 5.13, and all of the outstanding Equity Interests in such Subsidiaries
have been validly issued, are fully paid and nonassessable and are owned by a
Loan Party in the amounts specified on Part (a) of Schedule 5.13 free and clear
of all Liens. The Borrowers have no equity investments in any other corporation
or entity other than those specifically disclosed in Part (b) of Schedule 5.13.

52



--------------------------------------------------------------------------------



 



     5.14 Margin Regulations; Investment Company Act; Public Utility Holding
Company Act.
     (a) Neither Borrower is engaged or will engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing, Swing Line Borrowing or drawing under each
Letter of Credit, not more than 25% of the value of the assets (either of a
Borrower only or of WNR and its Subsidiaries on a consolidated basis) subject to
the provisions of Section 7.01 or Section 7.05 or subject to any restriction
contained in any agreement or instrument between a Borrower and any Lender or
any Affiliate of any Lender relating to Indebtedness and within the scope of
Section 8.01(e) will be margin stock.
     (b) None of the Borrowers, any Person Controlling a Borrower, or any
Subsidiary (i) is a “holding company,” or a “subsidiary company” of a “holding
company,” or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company,” within the meaning of the Public Utility Holding Company
Act of 1935, or (ii) is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.
     5.15 Disclosure. The Borrowers have disclosed to the Administrative Agent
and the Lenders all agreements, instruments and corporate or other restrictions
to which it or any of its Subsidiaries is subject, and all other matters known
to it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. No report, financial statement, certificate
or other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, that, with respect to projected financial
information, the Borrowers represent only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.
     5.16 Compliance with Laws. Each Borrower and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
     5.17 Intellectual Property; Licenses, etc. Each Borrower and its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person. To the best knowledge of each
Borrower, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by a Borrower or any Subsidiary infringes upon any rights held by any
other Person. No claim or litigation regarding any of the foregoing is pending
or, to the best knowledge of each Borrower, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

53



--------------------------------------------------------------------------------



 



     5.18 Solvency. WNR and its Subsidiaries, taken as a whole, and each
Borrower, individually, and each of the Guarantors, individually, are Solvent.
     5.19 Collateral Documents.
     (a) The provisions of each of the Collateral Documents are effective to
create in favor of the Administrative Agent, for the benefit of the Lenders, a
legal, valid and enforceable first priority security interest in all right,
title and interest of each Borrower and its Subsidiaries in the Collateral
described therein, and financing statements have been filed in the offices in
all of the jurisdictions listed in the schedules to each Security Agreement
executed by a Loan Party.
     (b) All representations and warranties of the Loan Parties contained in the
Collateral Documents are true and correct in all material respects.
ARTICLE VI.
AFFIRMATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, each Borrower shall, and shall (except in the
case of the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each
Subsidiary to:
     6.01 Financial Statements. Deliver to the Administrative Agent, in form and
detail satisfactory to the Administrative Agent and the Required Lenders:
     (a) as soon as available, but in any event within 90 days after the end of
each fiscal year of WNR, a consolidated balance sheet of WNR and its
Subsidiaries (and consolidating balance sheet of WRC) as of the end of such
fiscal year, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows (and consolidating statements of income or
operations, equity and cash flows of WRC) for such fiscal year, setting forth in
each case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be audited and accompanied by a report and opinion of a Registered
Public Accounting Firm of nationally recognized standing reasonably acceptable
to the Required Lenders, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit; and
     (b) as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of WNR (commencing
with the fiscal quarter ended March 31, 2006), a consolidated balance sheet of
WNR and its Subsidiaries (and consolidating balance sheet of WRC) as of the end
of such fiscal quarter, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows (and consolidating statements of
income or operations, equity and cash flows of WRC) for such fiscal quarter and
for the portion of the WNR’s fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, such consolidated statements to be certified by a
Responsible Officer of WNR as fairly presenting the financial condition, results
of operations, shareholders’ equity and cash flows of WNR and its Subsidiaries
in accordance with GAAP, subject only to normal year-end audit adjustments and
the absence of footnotes.

54



--------------------------------------------------------------------------------



 



     As to any information contained in materials furnished pursuant to
Section 6.02, WNR shall not be separately required to furnish such information
under clause (a) or (b) above, but the foregoing shall not be in derogation of
the obligation of WNR to furnish the information and materials described in
clauses (a) and (b) above at the times specified therein.
     6.02 Certificates; Field Audits; Other Information. Deliver to the
Administrative Agent, in form and detail satisfactory to the Administrative
Agent and the Required Lenders:
     (a) concurrently with the delivery of the financial statements referred to
in Section 6.01(a), a certificate of its independent certified public
accountants certifying such financial statements;
     (b) concurrently with the delivery of the financial statements referred to
in Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of WNR;
     (c) promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors or audit committee of the board of directors
(or comparable board or committee) of any Loan Party by independent accountants
in connection with the accounts or books of such Loan Party, or any audit of any
of them;
     (d) promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders, partners or members of any Loan Party, and copies of all annual,
regular, periodic and special reports and registration statements which any Loan
Party may file or be required to file with the SEC under Section 13 or 15(d) of
the Securities Exchange Act of 1934, and not otherwise required to be delivered
to the Administrative Agent pursuant hereto;
     (e) promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of any Loan Party or any
Subsidiary thereof pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 6.01 or any other clause of this Section 6.02;
     (f) promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof;
     (g) a Borrowing Base Report certified by a Responsible Officer of each
Borrower as fairly presenting the Eligible Refinery Hydrocarbon Inventory,
Eligible Accounts Receivable and Eligible In-Transit Crude Oil (and, if
applicable, Eligible Cash) as of the last Business Day of the relevant month,
and, if requested by the Administrative Agent or any Lender, a listing and aging
of Eligible Accounts Receivable by counterparty, and a schedule of inventory
volumes and market rates (with sources); provided, that if Availability is less
than $20,000,000, the Borrowers shall deliver such report and information
weekly, in each case as set forth in clauses (A) or (B) below, as applicable:
     (A) Monthly Reporting. The Borrowers shall deliver a Borrowing Base Report
monthly, unless clause (B) below applies. Each monthly Borrowing Base Report
shall be prepared as of the last day of a calendar month and shall be delivered
not later than 21 days after the end of the applicable month; and

55



--------------------------------------------------------------------------------



 



     (B) Weekly Reporting (Availability less than $20,000,000). If during any
month Availability is less than $20,000,000 for a period of three consecutive
Business Days (the third such Business Day being herein referred to as the
“Third Consecutive Day”), then the Borrowers shall be required to deliver
Borrowing Base Reports weekly. The first such Borrowing Base Report shall be
prepared as of Friday of the week in which the Third Consecutive Day occurs, and
shall be delivered on Friday of the following week. The Borrowers shall continue
to deliver weekly Borrowing Base Reports thereafter (each such Borrowing Base
Report shall cover a one-week period ending on a Friday and shall be delivered
on the following Friday), until Availability is equal to or greater than
$20,000,000 for an entire month;
provided, that if any day on which a Borrowing Base Report is required to be
delivered is not a Business Day, then the Borrowing Base Report otherwise
required to be delivered on such day shall instead be delivered on the preceding
Business Day, unless the Administrative Agent agrees to permit delivery on the
next succeeding Business Day;
     (h) on or before June 30 of each year, commencing June 30, 2006 and at any
time at the request of the Administrative Agent following an Event of Default, a
field audit and inventory valuation report prepared by Bank of America Business
Credit, Inc., in form and substance satisfactory to the Administrative Agent;
     (i) notice of the entry by a Borrower or any of its Subsidiaries into any
Lender Swap Contract (promptly after such Borrower enters into any such Lender
Swap Contract), specifying the identity of the Lender Swap Provider, the
notional amount, the nature of the Lender Swap Contract and such other
information as the Administrative Agent reasonably may request;
     (j) notice of the occurrence of any default, event of default, termination
event or other event under any Lender Swap Contract that after the giving of
notice, passage of time or both, would permit either counterparty to such Lender
Swap Contract to terminate early any or all trades relating to such contract,
and the liability, if any, of a Borrower or Subsidiary, as applicable, in the
event thereof; and
     (k) promptly, such additional information regarding the business, financial
or corporate affairs of a Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.
     Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrowers post such documents, or provide a link thereto on the Borrowers’
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrowers’ behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided, that: (i) the Borrowers shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrowers to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrowers shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in every
instance the Borrowers shall be required to provide paper copies of the
Compliance Certificates required by Section 6.02(b) to the Administrative Agent.
Except for such Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above,

56



--------------------------------------------------------------------------------



 



and in any event shall have no responsibility to monitor compliance by the
Borrowers with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents. In the event that the Borrowers furnish to the Administrative Agent
written notices or other documentation pursuant to this Section 6.02, the
Administrative Agent shall promptly furnish a copy thereof to each Lender
pursuant to the procedures for notices and communications set forth in
Section 10.02.
     Each Borrower hereby acknowledges that (a) the Administrative Agent and/or
the Arranger will make available to the Lenders and the L/C Issuer materials
and/or information provided by or on behalf of the Borrowers hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to a Borrower or its
securities) (each, a “Public Lender”). Each Borrower hereby agrees that (i) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (ii) by
marking Borrower Materials “PUBLIC,” a Borrower shall be deemed to have
authorized the Administrative Agent, the Arranger, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to such Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (iii) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor;” and (iv) the Administrative Agent and the Arranger
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Investor.” Notwithstanding the foregoing, the Borrowers shall be under
no obligation to mark any Borrower Materials “PUBLIC.”
     6.03 Notices. Promptly notify the Administrative Agent and each Lender of:
     (a) the occurrence of any Default;
     (b) any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of a Borrower or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between a
Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting a Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws;
     (c) the occurrence of any ERISA Event;
     (d) any material change in accounting policies or financial reporting
practices by a Borrower or any Subsidiary; and
     (e) the occurrence of any Internal Control Event.
     Each notice pursuant to this Section shall be accompanied by a statement of
a Responsible Officer of the Borrowers setting forth details of the occurrence
referred to therein and stating what action the Borrowers have taken and propose
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

57



--------------------------------------------------------------------------------



 



     6.04 Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by such Borrower or such Subsidiary; (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property;
and (c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.
     6.05 Preservation of Existence, etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.
     6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of
its material properties and equipment necessary in the operation of its business
in good working order and condition, ordinary wear and tear excepted; (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.
     6.07 Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies not Affiliates of a Borrower, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons and providing for not less than 30 days’
prior notice to the Administrative Agent of termination, lapse or cancellation
of such insurance. The Administrative Agent and the Lenders shall be named as
additional insureds and/or mortgagee/loss payees, as their respective interests
may appear, with respect to insurance policies covering the Collateral and
general liability and excess liability insurance.
     6.08 Compliance with Laws and Contractual Obligations. Comply in all
material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its business or property and all
Contractual Obligations, except in such instances in which (a) such requirement
of Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
     6.09 Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of such Borrower or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Borrower or such Subsidiary, as the case may be.
     6.10 Inspection Rights; Field Audits.
     (a) Permit representatives and independent contractors of the
Administrative Agent and each Lender to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its

58



--------------------------------------------------------------------------------



 



directors, officers, and independent public accountants, all at the expense of
the Borrower and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Borrowers; provided, however, that when an Event of Default exists, the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the joint and several
expense of the Borrowers at any time during normal business hours and without
advance notice; and
     (b) Obtain and deliver field audit and inventory valuations at the joint
and several expense of the Borrowers in accordance with Section 6.02(h), and
when an Event of Default exists hereunder, permit the Administrative Agent or
any authorized representative or agent thereof to conduct such field audit and
inventory valuation at the joint and several expense of the Borrowers at any
time during normal business hours and without advance notice.
     6.11 Use of Proceeds. Use the proceeds of the Credit Extensions to
refinance Indebtedness of WRC under the Existing Credit Agreement, for working
capital and capital expenditures, for Permitted Distributions, and for general
corporate purposes not in contravention of any Law or of any Loan Document.
     6.12 Guarantors; Additional Security Agreements.
     (a) Notify the Administrative Agent at the time that any Person becomes a
Subsidiary, and promptly thereafter (and in any event within 30 days), cause
such Person to (i) become a Guarantor by executing and delivering to the
Administrative Agent a Guaranty or such other document as the Administrative
Agent shall deem appropriate for such purpose, and (ii) deliver to the
Administrative Agent documents of the types referred to in clauses (E) and (F)
of Section 4.01(a)(i) and favorable opinions of counsel to such Person (which
shall cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (a)(i)), all in form,
content and scope reasonably satisfactory to the Administrative Agent.
     (b) Cause each Person that becomes a Subsidiary after the date of this
Agreement to (i) execute and deliver to the Administrative Agent a Security
Agreement in favor of the Administrative Agent for the benefit of the Lenders
and the Lender Swap Providers, together with such financing statements and other
documents and instruments related thereto as the Administrative Agent or the
Required Lenders may require, and (ii) deliver to the Administrative Agent
documents of the types referred to in clauses (E) and (F) of Section 4.01(a)(i)
and favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to in clause (b)(i)), all in form, content and scope
reasonably satisfactory to the Administrative Agent.
     6.13 Further Assurances. Promptly upon request by the Administrative Agent
or the Required Lenders, each Borrower shall (and shall cause any of its
Subsidiaries to) do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register, any and all such further acts, deeds,
conveyances, security agreements, mortgages, assignments, estoppel certificates,
financing statements and continuations thereof, termination statements, notices
of assignment, transfers, certificates, assurances and other instruments the
Administrative Agent or such Lenders, as the case may be, may reasonably require
from time to time in order to (i) carry out more effectively the purposes of
this Agreement or any other Loan Document, (ii) subject to the Liens created by
any of the Collateral Documents as any of the properties, rights or interests
covered by any of the Collateral Documents, (iii) perfect and maintain the
validity, effectiveness and priority of any of the Collateral Documents and the
Liens intended to be created thereby, and (iv) better assure, convey, grant,
assign, transfer, preserve, protect and confirm to the Administrative Agent and
Lenders the rights granted or now or hereafter

59



--------------------------------------------------------------------------------



 



intended to be granted to the Lenders under any Loan Document or under any other
document executed in connection therewith.
ARTICLE VII.
NEGATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, neither Borrower shall, nor shall they permit
any Subsidiary to, directly or indirectly:
     7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
     (a) Liens pursuant to any Loan Document;
     (b) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided, that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased,
and (iii) the direct or any contingent obligor with respect thereto is not
changed;
     (c) Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
     (d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;
     (e) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
     (f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety or appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
     (g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
     (h) Liens (other than Liens on the Collateral) securing judgments for the
payment of money not constituting an Event of Default under Section 8.01(h);
     (i) Liens securing Indebtedness permitted under Section 7.03(e); provided,
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (ii) the Indebtedness secured thereby
does not exceed the cost or fair market value, whichever is lower, of the
property being acquired on the date of acquisition; and

60



--------------------------------------------------------------------------------



 



     (j) Any Liens (other than Liens on the Collateral), not otherwise described
in Subsections 7.01(a) through (j) above securing Indebtedness or other payment
obligations, provided that the Indebtedness and other obligations secured by
such Liens shall not any time exceed $5,000,000 in the aggregate at any time
outstanding.
     7.02 Investments. Make any Investments, except:
     (a) Investments held by a Borrower or such Subsidiary in the form of cash
equivalents or short-term marketable securities;
     (b) advances to officers, directors and employees of the Borrowers and
their Subsidiaries in an aggregate amount not to exceed $3,000,000 at any time
outstanding for travel, entertainment, relocation and analogous ordinary
business purposes, in accordance with any applicable Laws;
     (c) Investments in a wholly-owned Subsidiary that is a Guarantor;
     (d) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;
     (e) Guarantees permitted by Section 7.03;
     (f) Investments in non-wholly-owned Subsidiaries, provided that the dollar
amount of such Investments shall not exceed $20,000,000 in the aggregate in any
fiscal year;
     (g) Investments in Permitted Joint Ventures, provided that the dollar
amount of such Investments shall not exceed $50,000,000 in the aggregate during
the term of this Agreement; and
     (h) other Investments not exceeding $100,000 at any time outstanding.
     7.03 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
     (a) Indebtedness under the Loan Documents;
     (b) Guarantees of a Borrower or any Subsidiary in respect of Indebtedness
otherwise permitted hereunder of a Borrower or any Subsidiary;
     (c) obligations (contingent or otherwise) of a Borrower or any Subsidiary
existing or arising under any Swap Contract, provided, that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view;” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;
     (d) Indebtedness in respect of capital leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(j); provided, however, that the aggregate
amount of all such Indebtedness at any one time outstanding shall not exceed
$10,000,000; and

61



--------------------------------------------------------------------------------



 



     (e) unsecured Indebtedness of Borrowers and their Subsidiaries in an
aggregate principal amount not to exceed $10,000,000 at any time outstanding.
     7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:
     (a) a Borrower may merge with any other Person, provided, that a Borrower
shall be the continuing or surviving Person;
     (b) any Subsidiary may merge with (i) a Borrower, subject to clause (a)
above, and (ii) any one or more other Subsidiaries; and
     (c) any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to a Borrower or to another
Subsidiary; provided that if the transferor in such a transaction is a
Guarantor, then the transferee must either be a Borrower or a Guarantor.
     7.05 Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:
     (a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
     (b) Dispositions of inventory in the ordinary course of business;
     (c) Leases of property in the ordinary course of a Borrower’s business;
     (d) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
     (e) Dispositions of property by any Subsidiary to a Borrower or to a
wholly-owned Subsidiary; provided, that if the transferor of such property is a
Guarantor, the transferee thereof must either be a Borrower or a Guarantor;
     (f) Dispositions permitted by Section 7.04;
     (g) Dispositions of other assets in connection with scheduled turnarounds,
maintenance and equipment and facility updates; and
     (h) Dispositions by a Borrower and its Subsidiaries not otherwise permitted
under this Section 7.05; provided, that (i) at the time of such Disposition, no
Default shall exist or would result from such Disposition and (ii) the aggregate
book value of all property Disposed of in reliance on this clause (g) in any
fiscal year shall not exceed $10,000,000;
provided, however, that any Disposition pursuant to clauses (a) through (h)
shall be for fair market value.
     7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:

62



--------------------------------------------------------------------------------



 



     (a) WRC may make Restricted Payments to its partners, and each Subsidiary
may make Restricted Payments to a Borrower, the Guarantors and any other Person
that owns an Equity Interest in such Subsidiary, ratably according to their
respective holdings of the type of Equity Interest in respect of which such
Restricted Payment is being made;
     (b) each Borrower and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;
     (c) each Borrower and each Subsidiary may purchase, redeem or otherwise
acquire Equity Interests issued by it with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
Equity Interests; and
     (d) WNR may make Permitted Distributions.
     7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrowers
and their Subsidiaries on the date hereof or any business substantially related
or incidental thereto. Ownership of a pipeline is a line of business permitted
by this Section 7.07.
     7.08 Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of a Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
such Borrower or such Subsidiary as would be obtainable by such Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate.
     7.09 Burdensome Agreements. (a) Enter into any Contractual Obligation that
(i) limits the ability of any Subsidiary of a Borrower to make Restricted
Payments to such Borrower or to otherwise transfer property to such Borrower, or
(ii) prohibits any Subsidiary to Guarantee the Obligations of a Borrower, or
requires the grant of a Lien to secure an obligation of such Person if a Lien is
granted to secure another obligation of such Person, or (b) enter into any
Contractual Obligation (other than this Agreement and the other Loan Documents)
that limits the ability of a Borrower or any Subsidiary to create, incur, assume
or suffer to exist Liens on property of such Person to secure the Obligations,
provided, however, that this Section 7.09 shall not prohibit any Subsidiary from
entering into Contractual Obligations in favor of any holder of Indebtedness
permitted under Section 7.03(f) that contain a negative pledge or a restriction
of transfer on property, solely to the extent any such negative pledge or other
restriction on transfer of property relates to the property financed by or the
subject of such Indebtedness.
     7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund Indebtedness originally incurred for such purpose.
     7.11 Financial Covenants.
     (a) Permit Consolidated Net Worth at any time to be less than an amount
equal to the sum of (i) $225,000,000, plus (ii) an amount equal to fifty percent
(50%) of Consolidated Net Income computed on a cumulative basis for the period
beginning on the first day of the fiscal quarter following the Closing Date and
ending on the date of determination (provided, that no negative adjustment will
be made in the event that Consolidated Net Income is a deficit figure for such
period), plus (iii) 75% of all Net Cash

63



--------------------------------------------------------------------------------



 



Proceeds from the sale or issuance of Equity Interests by WNR from and after the
first day of the fiscal quarter following the Closing Date.
     (b) Permit the Consolidated Interest Coverage Ratio as of the end of any
fiscal quarter to be less than the ratio set forth below opposite such fiscal
quarter:

      Four Fiscal Quarters Ending   Minimum Consolidated Interest Coverage Ratio
Closing Date through 6/30/07
  2.50 to 1.00
7/01/07 through 6/30/08
  2.75 to 1.00
7/01/08 and each fiscal quarter thereafter
  3.00 to 1.00

     (c) Permit the Consolidated Leverage Ratio at any time during the periods
set forth below to be greater than the ratio set forth below opposite such
period:

      Period Ending   Maximum Consolidated Leverage Ratio             
Closing Date through 6/30/07
  3.75 to 1.00
7/01/07 through 6/30/08
  3.50 to 1.00
7/01/08 and thereafter
  3.25 to 1.00

ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
     8.01 Events of Default. Any of the following shall constitute an Event of
Default:
     (a) Non-Payment. A Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation, or (ii) within three days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or
     (b) Specific Covenants. A Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), 6.05, 6.11 or 6.12 or
Article VII or any Guarantor fails to perform or observe any term, covenant or
agreement contained in the Guaranty; or
     (c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or
     (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of a
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading when made or deemed made; or
     (e) Cross-Default.
     (i) A Borrower or any Subsidiary (A) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness or Guarantee (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than the Threshold Amount, or (B) fails to observe or perform any other

64



--------------------------------------------------------------------------------



 



agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
     (ii) There occurs under any Swap Contract an Early Termination Date (as
defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which a Borrower or any Subsidiary is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which a Borrower or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by such Borrower or such Subsidiary as a result thereof is greater than the
Threshold Amount; or
     (f) Insolvency Proceedings, etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or a Borrower or any of its Subsidiaries shall take any corporate,
partnership or company action in furtherance of the foregoing; or
     (g) Inability to Pay Debts; Attachment. (i) A Borrower or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or
     (h) Judgments. There is entered against a Borrower or any Subsidiary (i) a
final judgment or order for the payment of money in an aggregate amount
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of 10 consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or
     (i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of a Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) a Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under

65



--------------------------------------------------------------------------------



 



Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of the Threshold Amount; or
     (j) Invalidity of Loan Documents. Any provision of any Loan Document, at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document;
     (k) Change of Control. There occurs any Change of Control; or
     (l) Collateral.
     (i) Any material provision of any Collateral Document shall for any reason
cease to be valid and binding on or enforceable against a Borrower or any
Subsidiary party thereto or a Borrower or any Subsidiary shall so state in
writing or bring an action to limit its obligations or liabilities thereunder;
or
     (ii) Any Collateral Document shall for any reason (other than pursuant to
the terms thereof) cease to create a valid security interest in the Collateral
purported to be covered thereby or such security interest shall for any reason
cease to be a perfected and first priority security interest.
     8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
     (a) declare the commitment of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest, or other notice of any kind, all of which
are hereby expressly waived by each Borrower;
     (c) require that the Borrowers Cash Collateralize the L/C Obligations (in
an amount equal to the then Outstanding Amount thereof); and
     (d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to a Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

66



--------------------------------------------------------------------------------



 



     8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
amounts described in this clause Second payable to them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and
other Obligations, ratably among the Lenders and the L/C Issuer in proportion to
the respective amounts described in this clause Third payable to them;
     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;
     Fifth, to the Administrative Agent for the account of the L/C Issuer, to
Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit;
     Sixth, to payment of unpaid Obligations then due under Lender Swap
Contracts, ratably among the Lender Swap Providers in proportion to the
respective amounts described in this clause Sixth owed to them; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrowers or as otherwise required by Law.
     Subject to Section 2.03(c), amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.
ARTICLE IX.
ADMINISTRATIVE AGENT
     9.01 Appointment and Authority. Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither Borrower nor
any other Loan Party shall have rights as a third party beneficiary of any of
such provisions.

67



--------------------------------------------------------------------------------



 



     9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with a Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
     9.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided, that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to a Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by a Borrower, a
Lender or the L/C Issuer.
     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
     9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website

68



--------------------------------------------------------------------------------



 



posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or the L/C
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the L/C Issuer unless the Administrative Agent shall have
received notice to the contrary from such Lender or the L/C Issuer prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrowers),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
     9.05 Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     9.06 Resignation of Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrowers. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrowers, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the L/C Issuer, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided, that if the
Administrative Agent shall notify the Borrowers and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

69



--------------------------------------------------------------------------------



 



     Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.
     9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
     9.08 No Other Duties, etc. Anything herein to the contrary notwithstanding,
none of the book managers, arrangers or agents, if any, listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the L/C Issuer hereunder.
     9.09 Administrative Agent May File Proofs of Claim. In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan or L/C Obligation shall then be due and payable as herein expressed
or by declaration or otherwise and irrespective of whether the Administrative
Agent shall have made any demand on the Borrowers) shall be entitled and
empowered, by intervention in such proceeding or otherwise
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
     and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the

70



--------------------------------------------------------------------------------



 



Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
the L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding.
     9.10 Collateral and Guaranty Matters.
     (a) The Lenders and the L/C Issuer irrevocably authorize the Administrative
Agent, at its option and in its discretion:
     (i) to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (A) upon termination of the
Commitments, payment in full of all Obligations (other than contingent
indemnification obligations), the expiration or termination of all Letters of
Credit, and, if any Lender Swap Contracts remain outstanding, confirmation from
each Lender Swap Provider known to the Administrative Agent to be party to such
Lender Swap Contracts that such Lender Swap Provider consents to such release,
(B) that is sold or to be sold as part of or in connection with any sale
permitted hereunder or under any other Loan Document, or (C) subject to
Section 10.01, if approved, authorized or ratified in writing by the Required
Lenders;
     (ii) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(j); and
     (iii) to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.
     Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of Collateral, or to
release any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.
     (b) Upon the occurrence and continuance of an Event of Default, the Lenders
agree to promptly confer in order that the Required Lenders or the Lenders, as
the case may be, may agree upon a course of action for the enforcement of the
rights of the Lenders; and the Administrative Agent shall be entitled to refrain
from taking any action (without incurring any liability to any Person for so
refraining) unless and until the Administrative Agent shall have received
instructions from the Required Lenders. All rights of action under the Loan
Documents and all rights to the Collateral, if any, hereunder may be enforced by
the Administrative Agent and any suit or proceeding instituted by the
Administrative Agent in furtherance of such enforcement shall be brought in its
name as the Administrative Agent without the necessity of joining as plaintiffs
or defendants any other the Lender, and the recovery of any judgment shall be
for the benefit of the Lenders subject to the expenses of the Administrative
Agent.
     (c) Each Lender authorizes and directs the Administrative Agent to enter
into the Collateral Documents for the benefit of the Lenders. Except to the
extent unanimity is required hereunder, each Lender agrees that any action taken
by the Required Lenders in accordance with the provisions of the Loan Documents,
and the exercise by the Required Lenders of the powers set forth herein or
therein,

71



--------------------------------------------------------------------------------



 



together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders.
     (d) The Administrative Agent is hereby authorized on behalf of all of the
Lenders, without the necessity of any notice to or further consent from any
Lender, from time to time to take any action with respect to any Collateral or
Collateral Documents which may be necessary to perfect and maintain perfected
the Liens upon the Collateral granted pursuant to the Collateral Documents.
     (e) The Administrative Agent shall have no obligation to any Lender or to
any other Person to assure that the Collateral exists or is owned by any Loan
Party or is cared for, protected, or insured or has been encumbered or that the
Liens granted to the Administrative Agent herein or pursuant hereto have been
properly or sufficiently or lawfully created, perfected, protected, or enforced,
or are entitled to any particular priority, or to exercise at all or in any
particular manner or under any duty of care, disclosure, or fidelity, or to
continue exercising, any of the rights granted or available to the
Administrative Agent in this Section 9.10 or in any of the Collateral Documents;
it being understood and agreed that in respect of the Collateral, or any act,
omission, or event related thereto, the Administrative Agent may act in any
manner it may deem appropriate, in its sole discretion, and that the
Administrative Agent shall have no duty or liability to any Lender, other than
to act without gross negligence or willful misconduct.
     (f) In furtherance of the authorizations set forth in this Section 9.10,
each Lender hereby irrevocably appoints the Administrative Agent its
attorney-in-fact, with full power of substitution, for and on behalf of and in
the name of each such Lender, (i) to enter into Collateral Documents (including,
without limitation, any appointments of substitute trustees under any Collateral
Document), (ii) to take action with respect to the Collateral and Collateral
Documents to perfect, maintain, and preserve the Lender’s Liens, and (iii) to
execute instruments of release or to take other action necessary to release
Liens upon any Collateral to the extent authorized in clause (a) hereof. This
power of attorney shall be liberally, not restrictively, construed so as to give
the greatest latitude to the Administrative Agent’s power, as attorney, relative
to the Collateral matters described in this Section 9.10. The powers and
authorities herein conferred on the Administrative Agent may be exercised by the
Administrative Agent through any Person who, at the time of the execution of a
particular instrument, is an officer of the Administrative Agent. The power of
attorney conferred by this Section 9.10(f) is granted for valuable consideration
and is coupled with an interest and is irrevocable so long as the Obligations,
or any part thereof, shall remain unpaid or the Lenders have any Commitments
under the Loan Documents.
     9.11 Lender Swap Contracts. To the extent any Lender or any Affiliate of a
Lender is a party to a Lender Swap Contract in accordance with the requirements
of the Loan Documents and accepts the benefits of the Liens in the Collateral
arising pursuant to the Collateral Documents, such Lender (for itself and on
behalf of any such Affiliates) shall be deemed (a) to appoint Bank of America,
as its nominee and agent, to act for and on behalf of such Lender or Affiliate
thereof in connection with the Collateral Documents, and (b) to be bound by the
terms of this Article IX.
ARTICLE X.
MISCELLANEOUS
     10.01 Amendments, etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by a
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrowers or the applicable Loan Party,
as the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

72



--------------------------------------------------------------------------------



 



     (a) waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;
     (b) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
     (c) postpone any date fixed by this Agreement or any other Loan Document
for any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender to whom such a payment is to
be made;
     (d) reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (v) of the second proviso to
this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document, without the written consent or each Lender directly
affected thereby; provided, however, that only the consent of the Required
Lenders shall be necessary to amend (i) the definition of “Default Rate” or to
waive any obligation of the Borrowers to pay interest or Letter of Credit Fees
at the Default Rate or (ii) any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;
     (e) change Section 2.13 or Section 8.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender;
     (f) change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;
     (g) discharge any Guarantor, or, except as otherwise provided in
Section 9.10, release any material portion of the Collateral, except as
otherwise may be provided in the Collateral Documents or except where the
consent of the Required Lenders only is specifically provided for; or
     (h) permit the release of cash collateral or amend any of the terms of this
Agreement so as to release the amount of cash collateral required in respect of
Letters of Credit;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv)
Section 10.06(h) may not be amended, waived or otherwise modified without the
consent of each Granting Lender all or any part of whose Loans are being funded
by an SPC at the time of such amendment, waiver or other modification; and
(v) the Fee Letter may be amended, or rights or privileges thereunder waived, in
a writing executed only by the parties thereto. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.

73



--------------------------------------------------------------------------------



 



     10.02 Notices; Effectiveness; Electronic Communication.
     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
     (i) if to the Borrowers, the Administrative Agent, the L/C Issuer, or the
Swing Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02, or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such Person in writing to the other parties; and
     (ii) if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire,
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such Person in writing to the other parties.
     Notices sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received; notices
sent by telecopier shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
     (b) Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided, that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrowers
may, in their own discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it, provided, that approval of such procedures may be limited to particular
notices or communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided, that if such notice or other communication
is not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM

74



--------------------------------------------------------------------------------



 



THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrowers,
any Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrowers’ or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrowers, any
Lender, the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
     (d) Change of Address, Etc. Each Borrower, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrowers, the Administrative Agent, the L/C Issuer and the Swing Line Lender.
In addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.
     (e) Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of a Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrowers, jointly and severally, agree to indemnify the
Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of a
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
     10.03 No Waiver; Cumulative Remedies. No failure by any Lender, the L/C
Issuer or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.
     10.04 Expenses; Indemnity; Damage Waiver; Depository Bank and Securities
Intermediary Matters.
     (a) Costs and Expenses. The Borrowers, jointly and severally, agree to pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates (including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent), in connection with the

75



--------------------------------------------------------------------------------



 



preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or the
L/C Issuer) in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.
     (b) Indemnification by the Borrowers. The Borrowers, jointly and severally,
agree to indemnify the Administrative Agent (and any sub-agent thereof), each
Lender and the L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee) incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by a Borrower or any other Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by a Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to a Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by a Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto, in all
cases, whether or not caused by or arising, in whole or in part, out of the
comparative, contributory or sole negligence of the Indemnitee; provided, that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by a Borrower or any other Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if such Borrower or such Loan Party has obtained
a final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.
     (c) Reimbursement by Lenders. To the extent that the Borrowers for any
reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided, that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such

76



--------------------------------------------------------------------------------



 



capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).
     (d) Indemnification of Depository Banks by the Lenders.
     (i) The Lenders agree to indemnify upon demand each Depository Bank (to the
extent not reimbursed by the Borrowers and without limiting the obligation of
the Borrowers to do so) and hold it harmless from and against any and all
claims, other than those ultimately determined to be founded on gross negligence
or willful misconduct of such Depository Bank, and from and against any damages,
penalties, judgments, liabilities, losses or expenses (including reasonable
attorney’s fees and disbursements) incurred as a result of the assertion of any
such claims, by any person or entity arising out of, or otherwise related to,
any instructions given by the Administrative Agent to the Depository Bank in
connection with the Deposit Account Control Agreement to which such Depository
Bank is a party.
     (ii) In the event that a Depository Bank transfers funds to the
Administrative Agent from a deposit account held by such Depository Bank,
pursuant to a notice delivered by the Administrative Agent to the Depository
Bank in accordance with the Deposit Account Control Agreement, and thereafter
items deposited into such deposit account are dishonored, the Borrowers shall
reimburse such Depository Bank as provided in the applicable Deposit Account
Control Agreement, and in the event the Borrowers fail to do so, to the extent
funds on account of such item have been transferred to the Lenders, the Lenders
agree to reimburse the Depository Bank promptly (by transfer to the
Administrative Agent), provided, that the Depository Bank submits a claim for
such reimbursement within the time period required by the Deposit Account
Control Agreement to which it is a party.
     (iii) The indemnification set forth in this Section 10.04 shall survive
termination of this Agreement and each Deposit Account Control Agreement.
     (e) Indemnification of Securities Intermediaries by the Lenders.
     (i) The Lenders agree to indemnify upon demand each Securities Intermediary
(to the extent not reimbursed by the Borrowers and without limiting the
obligation of the Borrowers to do so) and hold it harmless from and against any
and all claims, other than those ultimately determined to be founded on gross
negligence or willful misconduct of such Securities Intermediary, and from and
against any damages, penalties, judgments, liabilities, losses or expenses
(including reasonable attorney’s fees and disbursements) incurred as a result of
the assertion of any such claims, by any person or entity arising out of, or
otherwise related to, any instructions given by the Administrative Agent to the
Securities Intermediary in connection with the Investment Account Control
Agreement to which such Securities Intermediary is a party.
     (ii) In the event that a Securities Intermediary transfers funds to the
Administrative Agent from an investment account held by such Securities
Intermediary, pursuant to a notice delivered by the Administrative Agent to the
Securities Intermediary in accordance with the Investment Account Control
Agreement, and thereafter items deposited into such investment account are
dishonored, the Borrowers shall reimburse such Securities Intermediary as
provided in the applicable Investment Account Control Agreement, and in the
event the Borrowers fail to do so, to the extent funds on account of such item
have been transferred to the Lenders, the Lenders agree to reimburse the
Securities Intermediary promptly (by transfer to the Administrative Agent),
provided, that the Securities Intermediary submits a claim for such

77



--------------------------------------------------------------------------------



 



reimbursement within the time period required by the Investment Account Control
Agreement to which it is a party.
     (iii) The indemnification set forth in this Section 10.04 shall survive
termination of this Agreement and each Investment Account Control Agreement.
     (f) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, the Borrowers shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
     (g) Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
     (h) Survival. The agreements in this Section shall survive the resignation
of the Administrative Agent and the L/C Issuer, the replacement of any Lender,
the termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.
     10.05 Payments Set Aside. To the extent that any payment by or on behalf of
the Borrowers is made to the Administrative Agent, the L/C Issuer or any Lender,
or the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
     10.06 Successors and Assigns.
     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) of this Section, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section, (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section, or (iv) to an SPC in accordance with the provisions of
subsection (h) of this Section (and any other attempted assignment or

78



--------------------------------------------------------------------------------



 



transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section,
Depository Banks and Securities Intermediaries to the extent provided in
Sections 10.04(d) and (e) and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, the L/C Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided, that:
     (i) except in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrowers otherwise consent (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;
     (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned, except that
this clause (ii) shall not apply to rights in respect of Swing Line Loans;
     (iii) any assignment of a Commitment must be approved by the Administrative
Agent, L/C Issuer and the Swing Line Lender unless the Person that is the
proposed assignee is itself a Lender (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee); and
     (iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount, if any, required as set forth in
Schedule 10.06, and the Eligible Assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01,

79



--------------------------------------------------------------------------------



 



3.04, 3.05, and 10.04 with respect to facts and circumstances occurring prior to
the effective date of such assignment. Upon request, the Borrowers (at their
expense) shall execute and deliver a Note to the assignee Lender. Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this subsection shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by each Borrower and the L/C Issuer at any reasonable
time and from time to time upon reasonable prior notice. In addition, at any
time that a request for a consent for a material or substantive change to the
Loan Documents is pending, any Lender may request and receive from the
Administrative Agent a copy of the Register.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrowers or any of the Borrowers’
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided, that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.
     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with each Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless each Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 3.01(e) as though it were a
Lender.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of

80



--------------------------------------------------------------------------------



 



such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided, that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.
     (g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
     (h) Special Purpose Funding Vehicles. Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Borrowers (an “SPC”)
the option to provide all or any part of any Committed Loan that such Granting
Lender would otherwise be obligated to make pursuant to this Agreement;
provided, that (i) nothing herein shall constitute a commitment by any SPC to
fund any Committed Loan, and (ii) if an SPC elects not to exercise such option
or otherwise fails to make all or any part of such Committed Loan, the Granting
Lender shall be obligated to make such Committed Loan pursuant to the terms
hereof or, if it fails to do so, to make such payment to the Administrative
Agent as is required under Section 2.12(b)(ii). Each party hereto hereby agrees
that (i) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrowers under this Agreement (including its obligations
under Section 3.04), (ii) no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement for which a Lender would be liable, and
(iii) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder. The making of a Committed Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Committed Loan were made by such Granting Lender. In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior debt of any SPC, it will not institute against, or join
any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceeding under the
laws of the United States or any State thereof. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrowers and the Administrative Agent and with the payment of a
processing fee in the amount of $2,500, assign all or any portion of its right
to receive payment with respect to any Committed Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Committed Loans to any rating agency, commercial paper dealer or
provider of any surety or Guarantee or credit or liquidity enhancement to such
SPC.
     (i) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection (b)
above, Bank of America may, (i) upon 30 days’ notice to the Borrowers and the
Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the Borrowers,
resign as Swing Line Lender. In the event of any such resignation as L/C Issuer
or Swing Line Lender, the Borrowers shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swing Line Lender hereunder; provided,
however, that no failure by the Borrowers to appoint any such successor shall
affect the resignation of Bank of America as L/C Issuer or Swing Line Lender, as
the case may be. If Bank of America resigns as L/C Issuer, it shall retain all
the rights and obligations of the L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as L/C

81



--------------------------------------------------------------------------------



 



Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Committed Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.
     10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrowers and their obligations, (g) with
the consent of the Borrowers or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, the L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrowers.
     For purposes of this Section, “Information” means all information received
from a Borrower or any Subsidiary relating to a Borrower or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by a Borrower or any Subsidiary,
provided, that, in the case of information received from a Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
     Each of the Administrative Agent, the Lenders and the L/C Issuer
acknowledges that (a) the Information may include material non-public
information concerning a Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including Federal and state securities Laws.
     10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, Administrative Agent, each Lender, the L/C Issuer and each of their
respective Affiliates, is hereby

82



--------------------------------------------------------------------------------



 



authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by Administrative
Agent, such Lender, the L/C Issuer or any such Affiliate to or for the credit or
the account of a Borrower or any other Loan Party against any and all of the
obligations of the Borrowers or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to Administrative Agent, such Lender,
the L/C Issuer or any such Affiliate, irrespective of whether or not
Administrative Agent, such Lender or the L/C Issuer shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
the Borrowers or such Loan Party may be contingent or unmatured or are owed to a
branch or office of Administrative Agent, such Lender or the L/ C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of Administrative Agent, each Lender, the L/C Issuer
and their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that Administrative
Agent, such Lender, the L/C Issuer or their respective Affiliates may have.
Administrative Agent, each Lender and the L/C Issuer agree to notify the
Borrowers, and each Lender shall notify the Administrative Agent, promptly after
any such setoff and application, provided, that the failure to give such notice
shall not affect the validity of such setoff and application.
     10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
     10.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. The Existing Credit Agreement
shall remain in full force and effect until the Closing Date, and effective on
the Closing Date this Agreement shall amend and restate the Existing Credit
Agreement in its entirety in accordance with Section 10.17.
     Delivery of an executed counterpart of a signature page of this Agreement
by telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.
     10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or

83



--------------------------------------------------------------------------------



 



knowledge of any Default at the time of any Credit Extension, and shall continue
in full force and effect as long as any Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied or any Letter of Credit shall remain
outstanding.
     10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if a Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender, then the Borrowers may,
at their expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided, that:
     (a) the Borrowers shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b);
     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
     (d) such assignment does not conflict with applicable Laws.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
     10.14 Governing Law; Jurisdiction; etc.
     (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE.
     (b) SUBMISSION TO JURISDICTION. EACH BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK, NEW YORK AND OF THE UNITED STATES DISTRICT

84



--------------------------------------------------------------------------------



 



COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWERS OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
     (c) WAIVER OF VENUE. EACH BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
     (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
     10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     10.16 USA Patriot Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies each Borrower that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Borrower, which information includes the name and address of
such Borrower and other information that

85



--------------------------------------------------------------------------------



 



will allow such Lender or the Administrative Agent, as applicable, to identify
such Borrower in accordance with the Act.
     10.17 Restatement of Existing Credit Agreement. The parties hereto agree
that effective as of the Closing Date, (a) the Obligations represent, among
other things, the restatement, renewal, amendment, extension, and modification
of the “Obligations” as defined in the Existing Credit Agreement; (b) this
Agreement is intended to, and does hereby, restate, renew, extend, amend,
modify, supersede, and replace the Existing Credit Agreement in its entirety;
(c) the Notes, if any, executed pursuant to this Agreement amend, renew, extend,
modify, replace, restate, substitute for, and supersede in their entirety (but
do not extinguish the Indebtedness arising under) the promissory notes issued
pursuant to the Existing Credit Agreement; (d) the Collateral Documents executed
pursuant to this Agreement amend, renew, extend, modify, replace, restate,
substitute for, and supersede in their entirety (but do not extinguish or impair
the collateral security created or evidenced by) the “Collateral Documents”
executed and delivered pursuant to the Existing Credit Agreement; and (e) the
entering into and performance of their respective obligations under the Loan
Documents and the transactions evidenced hereby do not constitute a novation nor
shall they be deemed to have terminated, extinguished, or discharged the
“Indebtedness” under the Existing Credit Agreement, and the “Collateral
Documents” or the other “Loan Documents” (or the collateral security therefor)
executed in connection with the Existing Credit Agreement, all of which
Indebtedness and Collateral shall continue under and be governed by this
Agreement and the other Loan Documents, except as expressly provided otherwise
herein.
     10.18 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

86



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

                      WESTERN REFINING, INC.,         a Delaware corporation, as
Borrower    
 
               
 
  By:   /s/ Scott D. Weaver                           Name: Scott D. Weaver    
        Title: Chief Administrative Officer    
 
                    WESTERN REFINING COMPANY, L.P.,         a Delaware limited
partnership, as Borrower    
 
                    By:   Western Refining GP, LLC,             its general
partner    
 
               
 
      By:   /s/ Scott D. Weaver    
 
               
 
          Name: Scott D. Weaver    
 
          Title: Chief Administrative Officer    

Signature Page to Amended and Restated Revolving Credit Agreement
(Western Refining Company, L.P.)

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A.,         as Administrative Agent, L/C
Issuer,         Swing Line Lender, and a Lender    
 
           
 
  By:  /s/ Claire Liu    
 
     
 
Name: Claire Liu    
 
      Title: Senior Vice President    

Signature Page to Amended and Restated Revolving Credit Agreement
(Western Refining Company, L.P.)

 



--------------------------------------------------------------------------------



 



                  GENERAL ELECTRIC CAPITAL         CORPORATION,         as a
Lender    
 
           
 
  By:   /s/ Bond Harberts    
 
     
 
Name: Bond Harberts    
 
      Title: Duly Authorized Signatory    

Signature Page to Amended and Restated Revolving Credit Agreement
(Western Refining Company, L.P.)

 



--------------------------------------------------------------------------------



 



                  PNC BANK, NA,         as a Lender    
 
           
 
  By:   /s/ John Wattinger    
 
     
 
Name: John Wattinger    
 
      Title: Vice President    

Signature Page to Amended and Restated Revolving Credit Agreement
(Western Refining Company, L.P.)

 



--------------------------------------------------------------------------------



 



                  UFJ BANK LIMITED,         as a Lender    
 
           
 
  By:   /s/ Clyde Redford    
 
     
 
Name: Clyde Redford    
 
      Title: Senior Vice President    

Signature Page to Amended and Restated Revolving Credit Agreement
(Western Refining Company, L.P.)

 



--------------------------------------------------------------------------------



 



                  BANK OF SCOTLAND,         as a Lender    
 
           
 
  By:   /s/ Karen Weich    
 
     
 
Name: Karen Weich    
 
      Title: Assistant Vice President    

Signature Page to Amended and Restated Revolving Credit Agreement
(Western Refining Company, L.P.)

 



--------------------------------------------------------------------------------



 



                  FORTIS CAPITAL CORP.,         as a Lender    
 
           
 
  By:   /s/ Darrell Holley    
 
     

Name: Darrell Holley    
 
      Title: Managing Director      
 
  By:   /s/ Casey Lowary    
 
     

Name: Casey Lowary    
 
      Title: Senior Vice President    

Signature Page to Amended and Restated Revolving Credit Agreement
(Western Refining Company, L.P.)

 



--------------------------------------------------------------------------------



 



                  RZB FINANCE LLC,         as a Lender    
 
           
 
  By:   /s/ John A. Valiska    
 
     
 
Name: John A. Valiska    
 
      Title: First Vice President    
 
           
 
  By:   /s/ Christoph Hoedl    
 
     
 
Name: Christoph Hoedl    
 
      Title: Group Vice President    

Signature Page to Amended and Restated Revolving Credit Agreement
(Western Refining Company, L.P.)

 



--------------------------------------------------------------------------------



 



                  U.S. BANK NATIONAL ASSOCIATION,         as a Lender    
 
           
 
  By:   /s/ Mark E. Thompson    
 
     
 
Name: Mark E. Thompson    
 
      Title: Vice President    

Signature Page to Amended and Restated Revolving Credit Agreement
(Western Refining Company, L.P.)

 



--------------------------------------------------------------------------------



 



            GUARANTY BANK,
as a Lender
      By:  /s/ Jim R. Hamilton       Name:  Jim R. Hamilton       Title:  Senior
Vice President  

Signature Page to Amended and Restated Revolving Credit Agreement
(Western Refining Company, L.P.)

 



--------------------------------------------------------------------------------



 



         

            HIBERNIA NATIONAL BANK,
as a Lender
      By:   /s/ Nancy G. Moragas       Name:   Nancy G. Moragas       Title:  
Vice President  

Signature Page to Amended and Restated Revolving Credit Agreement
(Western Refining Company, L.P.)

 



--------------------------------------------------------------------------------



 



         

            COMERICA BANK,
as a Lender
      By:   /s/ Janet L. Wheeler       Name:   Janet L. Wheeler       Title:  
Assistant Vice President  

Signature Page to Amended and Restated Revolving Credit Agreement
(Western Refining Company, L.P.)

 



--------------------------------------------------------------------------------



 



         

            NATEXIS BANQUES POPULAIRES,
as a Lender
      By:   /s/ Louis P. Laville, III       Name:   Louis P. Laville, III      
Title:   Vice President/ Manager  

            By:   /s/ Donovan Broussard       Name:   Donovan Broussard      
Title:   Vice President/ Manager  

Signature Page to Amended and Restated Revolving Credit Agreement
(Western Refining Company, L.P.)
“

 



--------------------------------------------------------------------------------



 



         

SCHEDULE 1.01A
PREFERRED ELIGIBLE ACCOUNT OBLIGORS
 
Chevron Products Company
ConocoPhillips
ExxonMobil Oil Corporation
Shell Oil Products, U.S.
Union Pacific Railroad Company

Schedule 1.01A — page 1



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
COMMITMENTS AND APPLICABLE PERCENTAGES

                              Applicable Percentage   Lenders   Commitment    
Pro Rata Share  
Bank of America, N.A.
  $ 15,000,000       10.000000000 %
 
               
General Electric Capital Corporation
  $ 15,000,000       10.000000000 %
 
               
PNC Bank, NA
  $ 15,000,000       10.000000000 %
 
               
UFJ Bank Limited
  $ 15,000,000       10.000000000 %
 
               
Bank of Scotland
  $ 12,500,000       8.333333333 %
 
               
Fortis Capital Corp.
  $ 12,500,000       8.333333333 %
 
               
RZB Finance LLC
  $ 12,500,000       8.333333333 %
 
               
U.S. Bank National Association
  $ 12,500,000       8.333333333 %
 
               
Guaranty Bank
  $ 10,000,000       6.666666667 %
 
               
Hibernia National Bank
  $ 10,000,000       6.666666667 %
 
               
Comerica Bank
  $ 10,000,000       6.666666667 %
 
               
Natexis Banques Populaires
  $ 10,000,000       6.666666667 %
 
           
 
               
Total
  $ 150,000,000       100.000000000 %

Schedule 2.01 — page 1



--------------------------------------------------------------------------------



 



SCHEDULE 4.01
POST-CLOSING ITEMS AND CONDITIONS
None.

Schedule 4.01 — page 1



--------------------------------------------------------------------------------



 



SCHEDULE 5.05
SUPPLEMENT TO INTERIM FINANCIAL STATEMENTS
Indebtedness as of September 30, 2005:
     Amended and Restated Term Note: $200,000,000
(This Indebtedness is being repaid on the Closing Date with the proceeds of the
Initial Public Offering)

Schedule 5.05 — page 1



--------------------------------------------------------------------------------



 



SCHEDULE 5.13
SUBSIDIARIES AND OTHER EQUITY INTERESTS
a. Subsidiaries

              Jurisdiction of     Name   Organization   Ownership
Western Refining GP, LLC
  Delaware   100% owned by Western Refining, Inc.
Western Refining LP, LLC
  Delaware   100% owned by Western Refining, Inc.
Western Refining Company, L.P.
  Delaware   99% owned by Western Refining LP, LLC
 
       
 
      1% owned by Western Refining GP, LLC

b. Other Equity Interests
None.

Schedule 5.13 — page 1



--------------------------------------------------------------------------------



 



SCHEDULE 7.01
EXISTING LIENS
None.

Schedule 7.01 — page 1



--------------------------------------------------------------------------------



 



SCHEDULE 10.02
ADDRESSES FOR NOTICES TO COMPANY
AND ADMINISTRATIVE AGENT
WESTERN REFINING COMPANY, L.P. AND WESTERN REFINING, INC.
Western Refining, Inc.
c/o Western Refining Company, L.P.
6500 Trowbridge Drive
El Paso, TX 79905
Attn: Scott D. Weaver, Chief Administrative Officer
Telephone: (915) 775-3470
Facsimile: (915) 775-5587
Electronic Mail:  scott.weaver@westernrefining.com
Western Refining Company, L.P.
6500 Trowbridge Drive
El Paso, TX 79905
Attn: Scott D. Weaver, Chief Administrative Officer
Telephone: (915) 775-3470
Facsimile: (915) 775-5587
Electronic Mail: scott.weaver@westernrefining.com
ADMINISTRATIVE AGENT:
Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
Bank of America, N.A.
901 Main Street
TX1-492-14-11
Dallas, Texas 75202—3714
Attention: Jennifer Reeves
Telephone: (214) 209-4125
Telecopier: (214) 290-9507
Electronic Mail: jennifer.reeves@bankofamerica.com
Account No.: 129000883
Ref: Western Refining
ABA# 111000012

Schedule 10.02 — page 1



--------------------------------------------------------------------------------



 



Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
901 Main Street
TX1-492-14-11
Dallas, Texas 75202—3714
Attention: Jennifer Reeves
Telephone: (214) 209-4125
Telecopier: (214) 290-9507
Electronic Mail: jennifer.reeves@bankofamerica.com
with a copy to:
Bank of America, N.A.
700 Louisiana
8th Floor – TX4-213-08-14
Houston, Texas 77002
Attention: Claire Liu/Pamela Rodgers
Telephone: (713) 247-7235
Telecopier: (713) 247-7286
L/C Notices:
Bank of America, N.A.
700 Louisiana
8th Floor – TX4-213-08-14
Houston, TX 77002
Attn: Pamela Rodgers
Telephone (713) 247-7246
Telecopier (713) 247-7202
Electronic Mail:  pamela.rodgers@bankofamerica.com
with a copy to:
Bank of America, N.A.
333 Beaudry
CA9-703-19-23
Los Angeles, CA 90017-1466
Telephone (213) 345-0141
Telecopier (713) 345-6684
Electronic Mail: stella.rosales@bankofamerica.com

Schedule 10.02 — page 2



--------------------------------------------------------------------------------



 



SCHEDULE 10.06
PROCESSING AND RECORDATION FEES
Administrative Agent will charge a processing and recordation fee (an
“Assignment Fee”) in the amount of $2,500 for each assignment; provided,
however, that in the event of two or more concurrent assignments to members of
the same Assignee Group (which may be effected by a suballocation of an assigned
amount among members of such Assignee Group) or two or more concurrent
assignments by members of the same Assignee Group to a single Eligible Assignee
(or to an Eligible Assignee and members of its Assignee Group), the Assignment
Fee will be $2,500 plus the amount set forth below:

          Transaction:   Assignment Fee:
First four concurrent assignments or suballocations to members of an Assignee
Group (or from members of an Assignee Group, as applicable)
    -0-  
 
       
Each additional concurrent assignment or suballocation to a member of such
Assignee Group (or from a member of such Assignee Group, as applicable)
  $ 500  

Schedule 10.06 — page 1